[***] Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Exhibit 10.1

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

CRESTWOOD NIOBRARA LLC

a Delaware Limited Liability Company

Dated as of July 19, 2013

 

 

 

Limited liability company interests in Crestwood Niobrara LLC, a Delaware
limited liability company, have not been registered with or qualified by the
Securities and Exchange Commission or any securities regulatory authority of any
state. The interests are being sold in reliance upon exemptions from such
registration or qualification requirements. The interests cannot be sold,
transferred, assigned or otherwise disposed of except in compliance with the
restrictions on transferability contained in the Amended and Restated Limited
Liability Company Agreement of Crestwood Niobrara LLC, as such may be amended or
restated from time to time, and applicable federal and state securities laws.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS   

1.01

  Certain Definitions      1   

1.02

  Construction      13    ARTICLE II    ORGANIZATION   

2.01

  Continuation of the Company      13   

2.02

  Name      13   

2.03

  Registered Office; Registered Agent      13   

2.04

  Principal Office      14   

2.05

  Purpose; Powers      14   

2.06

  Fiscal Year; Tax Year      14   

2.07

  Foreign Qualification Governmental Filings      14   

2.08

  Term      14    ARTICLE III    MEMBERS; TRANSFERS AND REDEMPTIONS OF INTERESTS
  

3.01

  Members      14   

3.02

  Restrictions on the Transfer of Interests      15   

3.03

  Additional Members      16   

3.04

  Representations and Warranties      16   

3.05

  Liability to Third Parties      16   

3.06

  Representations and Warranties Made by Crestwood Member      16    ARTICLE IV
   CAPITAL CONTRIBUTIONS; REDEMPTIONS OF PREFERRED UNITS   

4.01

  Interests      17   

4.02

  Withdrawal or Return of Capital      20   

4.03

  Further Contributions      20   

4.04

  Redemption of Preferred Units      20   

 

-i-



--------------------------------------------------------------------------------

ARTICLE V   DISTRIBUTIONS AND ALLOCATIONS   

5.01

  Distributions      25   

5.02

  Allocations      28    ARTICLE VI    MANAGEMENT   

6.01

  Authority of the Managing Member      31   

6.02

  Actions Requiring Unanimous Member Consent      31   

6.03

  Non-Jackalope Midstream Projects      34   

6.04

  Indemnification; Limitation of Liability      35   

6.05

  No Recourse Against Nonparty Affiliates      37    ARTICLE VII    RIGHTS OF
MEMBERS; CONFIDENTIALITY   

7.01

  Access to Information      37   

7.02

  Financial Reports      38   

7.03

  Audits      38   

7.04

  Confidentiality      39   

7.05

  Press Releases      39    ARTICLE VIII    TAXES   

8.01

  Tax Returns      39   

8.02

  Tax Elections      40   

8.03

  Tax Audits      40    ARTICLE IX    BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS
  

9.01

  Maintenance of Books and Records      40   

9.02

  Reports      40   

9.03

  Bank Accounts      40    ARTICLE X    DISSOLUTION, LIQUIDATION, TERMINATION
AND CONVERSION   

10.01

  Dissolution      41   

10.02

  Liquidation and Termination      41   

10.03

  Cancellation of Filing      42   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE XI    GENERAL PROVISIONS   

11.01

  Notices      43   

11.02

  Entire Agreement; Supersedure      43   

11.03

  Effect of Waiver or Consent      43   

11.04

  Amendment or Modification      43   

11.05

  Survivability of Terms      44   

11.06

  Binding Effect      44   

11.07

  Governing Law; Severability      44   

11.08

  Consent to Jurisdiction; Waiver of Jury Trial      44   

11.09

  Further Assurances      44   

11.10

  Title to Company Property      44   

11.11

  Counterparts      45   

11.12

  Electronic Transmissions      45   

Exhibit A – Members, Classes, Capital Contributions and Units

Exhibit B – Form of Pre-Distribution Certification

Exhibit C – Sample Calculation of IRR

 

-iii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

CRESTWOOD NIOBRARA LLC

This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (the “Agreement”)
of Crestwood Niobrara LLC, a Delaware limited liability company (the “Company”),
is made and entered into by and between Aircraft Services Corporation, a Nevada
corporation (“EFS”), and Crestwood Midstream Partners LP, a Delaware limited
partnership (“Crestwood”), effective as of July 19, 2013 (the “Effective Date”).
Capitalized terms used herein without definition have the meanings set forth in
Section 1.01.

ARTICLE I

DEFINITIONS

1.01 Certain Definitions. As used in this Agreement, the following terms have
the following meanings:

“AAA” means the American Arbitration Association.

“Act” means the Delaware Limited Liability Company Act and any successor
statute, each as amended from time to time.

“Adjusted Available Cash” means, with respect to any Fiscal Quarter ending prior
to the Liquidation Date, (a) the sum of all cash and cash equivalents on-hand at
the end of a Fiscal Quarter, excluding, however, any Special Proceeds, less
(b) an amount of cash reserves established by the Managing Member to cover the
reasonably anticipated working capital needs of the Company in the then-current
Fiscal Quarter, which amount shall not exceed $500,000. Notwithstanding the
foregoing, “Adjusted Available Cash” with respect to the Fiscal Quarter in which
the Liquidation Date occurs and any subsequent Fiscal Quarter shall equal zero.

“Adjusted Capital Account” means, with respect to any Member, the balance, if
any, in such Member’s Capital Account as of the end of the relevant Tax Year or
other period, after giving effect to the following adjustments:

(a) adding to such Capital Account any amounts which such Member is obligated to
restore pursuant to this Agreement or is deemed to be obligated to restore to
the Company pursuant to Treasury Regulations Section 1.704-1(b)(2)(ii)(c) or the
penultimate sentence of each of Treasury Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5); and

(b) subtracting from such Capital Account such Member’s share of the items
described in Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

The foregoing definition is intended to comply with the provisions of Treasury
Regulations Section 1.704-1(b)(2)(ii)(d) and will be interpreted consistently
therewith.

 

-1-



--------------------------------------------------------------------------------

“Adjusted Crestwood Balance” means, in connection with any Post-Election
Waterfall Contribution, an amount equal to the sum of (a) the product resulting
from the multiplication of (i) the Company FMV determined as of immediately
prior to such Post-Election Waterfall Contribution, times (ii) the percentage of
any distributions by the Company entitled to be received by the Crestwood Member
in accordance with the Adjusted Distribution Ratio in effect immediately prior
to such Post-Election Waterfall Contribution, and (b) the amount of such
Post-Election Waterfall Contribution funded by the Crestwood Member.

“Adjusted Distribution Ratio” means, with respect to any distributions to be
made to the Members on or following the Waterfall Adjustment Date, a ratio of
distributions to the EFS Member and the Crestwood Member, respectively, equal to
the ratio of (a) the EFS Member’s aggregate capital account balance as of the
Waterfall Adjustment Date, calculated in accordance with U.S. GAAP, to (b) the
Crestwood Member’s aggregate capital account balance as of the Waterfall
Adjustment Date, calculated in accordance with U.S. GAAP, subject to adjustment
pursuant to Section 4.01(c)(v).

“Adjusted EFS Balance” means, in connection with any Post-Election Waterfall
Contribution, an amount equal to the sum of (a) the product resulting from the
multiplication of (i) the Company FMV determined as of immediately prior to such
Post-Election Waterfall Contribution, times (ii) the percentage of any
distributions by the Company entitled to be received by the EFS Member in
accordance with the Adjusted Distribution Ratio in effect immediately prior to
such Post-Election Waterfall Contribution, and (b) the amount of such
Post-Election Waterfall Contribution, if any, funded by the EFS Member.

“Affiliate” means, with respect to a Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with the first Person. For purposes of this definition, “control” means
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through ownership
of voting securities, by agreement or otherwise.

“Agreed Midstream Project” has the meaning set forth in Section 6.03(b).

“Agreed Midstream Services” means the development and operation of any Agreed
Midstream Project.

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Available Cash” means, with respect to any Fiscal Quarter ending prior to the
Liquidation Date:

(a) the sum of all cash and cash equivalents of the Company on hand at the end
of such Fiscal Quarter, excluding, however, any Special Proceeds; less

(b) the amount of any cash reserves established by the Managing Member to
(i) provide for the proper conduct of the business of the Company (including
reserves for future capital expenditures and for anticipated future credit needs
of the Company) subsequent to such Fiscal Quarter or (ii) comply with applicable
law or any loan agreement, security agreement, mortgage, debt instrument or
other agreement or obligation to which the Company is a party or by which it is
bound or its assets are subject;

 

-2-



--------------------------------------------------------------------------------

provided, however, that disbursements made by the Company or cash reserves
established, increased or reduced after the end of such Fiscal Quarter, but on
or before the date of determination of Available Cash with respect to such
Fiscal Quarter, shall be deemed to have been made, established, increased or
reduced, for purposes of determining Available Cash, within such Fiscal Quarter
if the Managing Member so determines.

Notwithstanding the foregoing, “Available Cash” with respect to the Fiscal
Quarter in which the Liquidation Date occurs and any subsequent Fiscal Quarter
shall equal zero.

“Big Four Firm” means Deloitte, Ernst & Young, KPMG or PricewaterhouseCoopers.

“Book Value” means, with respect to any asset, the asset’s adjusted basis for
federal income tax purposes, except as follows:

(a) the Book Value of any asset contributed by a Member to the Company is the
gross fair market value of such asset as jointly determined by the Members at
the time of contribution;

(b) the Book Value of all Company assets shall be adjusted to equal their
respective gross fair market values, as jointly determined by the Members taking
into account the provisions of Treasury Regulations
Section 1.704-1(b)(2)(iv)(h)(2) (and treating, for this purpose, the Waterfall
Election as a noncompensatory option), as of the following times:
(i) immediately before the acquisition of any interest in the Company by any new
or existing Member in exchange for more than a de minimis capital contribution
to the Company; (ii) immediately before the distribution by the Company to the
Member of more than a de minimis amount of property as consideration for an
interest in the Company; (iii) on a Waterfall Adjustment Date (taking into
account such Waterfall Election as a noncompensatory option in accordance with
Treasury Regulations Section 1.704-1(b)(2)(iv)(s)); and (iv) immediately before
the liquidation of the Company within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(g); provided, however, that the adjustments pursuant
to clauses (i) and (ii) shall be made only if the Managing Member reasonably
determines that such adjustments are necessary or appropriate to reflect the
relative economic interests of the Members in the Company;

(c) the Book Value of any Company asset distributed to any Member shall be
adjusted to equal the gross fair market value of such asset on the date of
distribution as determined jointly by the Members; and

(d) the Book Values of Company assets shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such assets pursuant to
Section 734(b) or Section 743(b) of the Code, but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that Gross
Asset Values shall not be adjusted pursuant to this clause (d) to the extent the
Managing Member determines that an adjustment pursuant to clause (b) above is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this clause (d).

If the Book Value of a Company asset has been determined or adjusted pursuant to
clause (a), (b) or (d) above, such Book Value shall thereafter be adjusted by
the depreciation, amortization or other cost recovery deductions taken into
account with respect to such asset for purposes of maintaining Capital Accounts.

 

-3-



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or legal holiday on
which banks in New York City, New York, are authorized or obligated by law to
close.

“Capital” means the amount of cash and the fair market value, as jointly
determined by the Managing Member and EFS, of any property (net of any
liabilities assumed by the Company or which are secured by any property
contributed by such Member to the Company) contributed to the Company by the
Members pursuant to the terms of this Agreement.

“Capital Account” means the Capital Account maintained for each Member on the
Company’s books and records in accordance with the following provisions:

(a) To each Member’s Capital Account there will be added (i) the amount of cash
and the fair market value of any other asset contributed by such Member to the
Company pursuant to any provision of this Agreement, (ii) such Member’s
allocable share of any items of Company income or gain, and (iii) the amount of
any Company liabilities assumed by such Member or which are secured by any
property distributed to such Member.

(b) From each Member’s Capital Account there will be subtracted (i) the amount
of cash and the fair market value of any other Company assets distributed to
such Member pursuant to any provision of this Agreement, (ii) such Member’s
allocable share of any items of Company deduction or loss, and (iii) liabilities
of such Member assumed by the Company or which are secured by any property
contributed by such Member to the Company.

Notwithstanding the foregoing, adjustments to the foregoing may be made in the
discretion of the Managing Member, with the consent of the EFS Member, in order
to comply with the Treasury Regulations promulgated under Section 704 of the
Code and upon the occurrence of a Waterfall Adjustment Date, adjustments shall
be made to the Members’ Capital Accounts in accordance with the provisions of
Treasury Regulations Section 1.704-1(b)(2)(iv)(s)(3). In the event any Interest
is Transferred (other than by pledge of, or grant of a security interest in,
such Interest) in accordance with the terms of this Agreement, the transferee
will succeed to the Capital Account of the transferor to the extent it relates
to the Interest that is Transferred.

“Capital Call Notice” has the meaning set forth in Section 4.01(c)(i).

“Capital Contribution” means any amount of Capital contributed to the Company by
a Member pursuant to the terms of this Agreement. Any reference to the Capital
Contributions of a Member will include the Capital Contributions made by a
predecessor holder of the Units of such Member.

“Certificate” has the meaning set forth in Section 2.01.

“Change of Control Redemption Notice” has the meaning set forth in
Section 4.04(b).

 

-4-



--------------------------------------------------------------------------------

[***] Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

“CMLP Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of Crestwood, dated as of February 19, 2008, as amended by
the First Amendment to Second Amended and Restated Agreement of Limited
Partnership of Crestwood, dated as of October 4, 2010, as further amended by the
Second Amendment to Second Amended and Restated Agreement of Limited Partnership
of Crestwood, dated as of April 1, 2011, and as further amended by the Third
Amendment to Second Amended and Restated Agreement of Limited Partnership of
Crestwood, dated as of January 8, 2013, as further amended or restated from time
to time, including in connection with the consummation of the transactions
contemplated by that certain Agreement and Plan of Merger by and among Crestwood
and certain of its Affiliates and Inergy, L.P. and certain of its Affiliates,
dated as of May 5, 2013.

“CMLP Unit” has the meaning given to the term “Common Unit” in the CMLP
Partnership Agreement, provided that such security is listed or admitted to
trading on a National Securities Exchange. For all purposes hereunder,
references to CMLP Units shall also be deemed to be references to any security
into which “Common Units” (or any successor securities) are converted or
exchanged (whether as a result of a recapitalization, reclassification, merger
or otherwise), provided that any such security is listed or admitted to trading
on a National Securities Exchange.

“CMLP Unit Price” means, as of any determination date, an amount equal to
(a) [***], times (b) the volume-weighted average trading price of a CMLP Unit
for the 20 trading days immediately preceding such determination date.

“CMLP Unit Redemption Notice” has the meaning set forth in
Section 4.04(d)(ii)(A).

“Code” means the Internal Revenue Code of 1986 and any successor statute, as
amended from time to time.

“Common Unit Price” means $1.00 per Common Unit.

“Common Units” means the Common Units issued to Crestwood as set forth on
Exhibit A as of the Effective Date and any other Units issued after the date
hereof and designated as Common Units.

“Company” has the meaning set forth in the introductory paragraph hereof.

“Company FMV” means the fair market value of 100% of the Interests, as
determined in good faith by the EFS Member and the Crestwood Member as of
immediately prior to the applicable Post-Election Waterfall Contribution. If the
EFS Member and Crestwood Member are unable to agree upon such determination of
the Company FMV within 30 days after the date of any Post-Waterfall Election
Contribution, the EFS Member and the Crestwood Member will select an independent
nationally recognized investment banking firm to determine the Company FMV and
the determination of such investment banking firm shall be binding on the
Members and the Company.

“Company Minimum Gain” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(2) and 1.704-2(d)(1) for the phrase “partnership minimum
gain.”

“Competitor” means, in connection with any proposed Transfer, any MLP or other
Person operating midstream assets related to the gathering, transportation,
treatment or processing of crude oil, natural gas or natural gas liquids in a
basin in which Crestwood operates as of the date of such proposed Transfer.

 

-5-



--------------------------------------------------------------------------------

“Consideration Election Notice” has the meaning set forth in Section 4.04(b).

“Contracting Parties” has the meaning set forth in Section 6.05.

“Control”, “Controlling” or “Controlled” as to any Entity means (a) the
possession, directly or indirectly, through one or more intermediaries, of the
right to more than 50% of the distributions therefrom (including liquidating
distributions); or (b) the power or authority, through ownership of voting
securities, by contract or otherwise, to direct the management, activities or
policies of such Entity by contract or otherwise.

“Crestwood” has the meaning set forth in the introductory paragraph hereof.

“Crestwood Additional Capital Contribution” has the meaning set forth in
Section 4.01(c)(iii).

“Crestwood Capital Contributions” means the Initial Crestwood Capital
Contribution and the Crestwood Additional Capital Contributions, collectively.

“Crestwood Change of Control” means the occurrence of both of the following
events: (a) First Reserve Fund XI, L.P. or an Affiliate of First Reserve Fund
XI, L.P. has ceased to be the general partner of Crestwood (or the controlling
equityholder or general partner of any successor to Crestwood) and (b) Robert
Phillips has ceased to be the Chief Executive Officer of Crestwood. It is agreed
that the consummation of the recently announced transactions involving Inergy
Midstream, L.P. and Inergy, L.P. will not be taken into account for purposes of
the satisfaction of the condition set forth in clause (a) above.

“Crestwood Member” means Crestwood or, as applicable, any Permitted Transferee
of Crestwood that has become a Member in accordance with this Agreement
following the Transfer of all of Crestwood’s Units to such Permitted Transferee.

“Default Contribution” has the meaning set forth in Section 4.01(e).

“Deficiency Contribution” has the meaning set forth in Section 4.01(d).

“Deficiency Event” has the meaning set forth in Section 4.01(d).

“Deficiency Preferred Units” means the Series B Preferred Units and the Series C
Preferred Units, collectively.

“Dispute” means any dispute, controversy or claim, of any and every kind or
type, whether based on contract, tort, statute, regulations, or otherwise,
between the parties hereunder, arising out of, connected with, or relating in
any way to the Company or its business or to this Agreement or the obligations
of the parties hereunder, including any dispute as to the existence, validity,
construction, interpretation, negotiation, performance, non-performance, breach,
termination or enforceability of this Agreement.

 

-6-



--------------------------------------------------------------------------------

“Effective Date” has the meaning set forth in the introductory paragraph hereof.

“EFS” has the meaning set forth in the introductory paragraph hereof.

“EFS Additional Capital Contribution” has the meaning set forth in
Section 4.01(c)(iii).

“EFS Default” has the meaning set forth in Section 4.01(e).

“EFS Default Period” means the period of time commencing upon the Company’s
receipt of a Default Contribution pursuant to Section 4.01(e) and ending upon
the redemption in full of all Series C Preferred Units pursuant to
Section 4.04(a).

“EFS Member” means EFS or, as applicable, any Permitted Transferee of EFS that
has become a Member in accordance with this Agreement following the Transfer of
all of EFS’s Units to such Permitted Transferee. For the purpose of calculating
the amount of contributions or distributions made with respect to any Unit held
at various times by more than one EFS Member, the EFS Member will mean the
current EFS Member and all prior EFS Members that previously held such Unit.

“EFS Option Period” means the period of time, as the EFS Member may elect upon
written notice to the Crestwood Member, commencing at any time on or after the
seventh anniversary of the Effective Date and ending upon the redemption in full
by the Company or the acquisition by the Crestwood Member of all of the Series A
Preferred Units and any Series B Preferred Units issued prior to such redemption
or acquisition; provided, however, that, for the avoidance of doubt, in no event
shall (a) the EFS Option Period commence prior to the seventh anniversary of the
Effective Date and (b) the EFS Member elect to commence the EFS Option Period
after the delivery of a Waterfall Election Notice.

“Entity” means any corporation, limited liability company, general partnership,
limited partnership, venture, trust, business trust, unincorporated association,
estate or other entity.

“Evaluation Material” has the meaning set forth in Section 6.03(e).

“Fiscal Quarter” means each three-calendar-month period ending on
March 31, June 30, September 30 or December 31 of any calendar year.

“Fiscal Year” has the meaning set forth in Section 2.06.

“Indemnified Losses” has the meaning set forth in Section 6.04(c).

“Indemnitee” has the meaning set forth in Section 6.04(c).

“Initial Crestwood Capital Contribution” has the meaning set forth in
Section 4.01(b)(ii).

“Initial EFS Capital Contribution” has the meaning set forth in
Section 4.01(b)(i).

“Interest” means the limited liability company interest of a Member in the
Company at any particular time, as evidenced initially by the Units.

 

-7-



--------------------------------------------------------------------------------

[***] Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

“IRR” means the aggregate internal rate of return, calculated on a per-Unit
basis, to the EFS Member computed using the “xIRR” function of Microsoft Excel
2007 or any successor function thereto of equal effect (which for the avoidance
of doubt, will take into account all distributions and payments made with
resepct to such Units). A sample calculation of IRR is attached hereto as
Exhibit C.

“Jackalope Interest Purchase Price” has the meaning given to the term “Purchase
Price” in the Jackalope Interest PSA.

“Jackalope Interest PSA” means that certain Purchase and Sale Agreement by and
between RKI Exploration & Production, LLC, the Company and Crestwood, dated as
of June 21, 2013.

“Jackalope LLC” means Jackalope Gas Gathering Services, L.L.C., an Oklahoma
limited liability company.

“Jackalope LLC Agreement” means that certain Second Amended and Restated Limited
Liability Company Agreement of Jackalope LLC, dated as of July 19, 2013.

“Jackalope LLC Interest” means any Units (as defined in the Jackalope LLC
Agreement) or other equity interest in Jackalope LLC.

“Liquidation Date” means the date that the Company is dissolved and its
liquidation commences in accordance with Sections 10.01 and 10.02.

“Liquidation Proceeds” has the meaning set forth in Section 4.04(d)(ii)(B).

“Liquidation Transaction” has the meaning set forth in Section 4.04(d)(ii)(B).

“Managing Member” means the Crestwood Member.

“Material Adverse Change” means any circumstance, change or effect that,
individually or taken together with other circumstances, changes or effects, is,
or within the immediately following two Fiscal Quarters would be reasonably
likely to be, materially adverse to the business, operations, assets,
liabilities, properties, financial condition or results of operations of the
Company, Jackalope LLC and their respective subsidiaries, taken as a whole.

“Maximum EFS Contribution Obligation” means an amount equal to $150,000,000.

“Maximum Redemption Units” means a number of CMLP Units equal to [***];
provided, however, that, in the event of any unit split, unit distribution,
merger, spin-off, combination, exchange or conversion of units or any similar
transaction or event affecting the CMLP Units, the number of Maximum Redemption
Units shall be increased or reduced accordingly to account for the effect of
such transaction or event.

“Member” means any Person executing this Agreement as a Member, but does not
include any Person who has ceased to hold any Interest in the Company or a
direct or indirect transferee of Units from a Member unless and until admitted
as a Member in accordance with the provisions of this Agreement.

 

-8-



--------------------------------------------------------------------------------

“Member Minimum Gain” means an amount, with respect to each Member Nonrecourse
Debt, equal to the Company Minimum Gain that would result if such Member
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Treasury Regulations Section 1.704-2(i) with respect to “partner
minimum gain.”

“Member Nonrecourse Debt” has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(4) for the phrase “partner nonrecourse debt.”

“Member Nonrecourse Deductions” has the meaning set forth in Treasury
Regulations Section 1.704-2(i) for the phrase “partner nonrecourse deductions.”

“MLP” has the meaning set forth in the definition of “MLP Transaction.”

“MLP Transaction” means a contribution by the Company or any of its Subsidiaries
of all or substantially all of its assets, or a contribution by the Members of
all or substantially all of the Interests, to a limited partnership in a master
limited partnership structure (“MLP”), or the restructuring of the Company as an
MLP, in connection with an underwritten public offering of securities of such
MLP, provided that the Members, directly or indirectly, retain ownership of at
least 50% of the equity interest and voting securities of the general partner of
the MLP immediately following the offering.

“National Securities Exchange” means an exchange registered with the United
States Securities and Exchange Commission under Section 6(a) of the Securities
Exchange Act of 1934, or any successor statute.

“Net Crestwood Investment” means, as of the time of determination, the aggregate
amount of all Crestwood Capital Contributions, less the aggregate amount of
Available Cash distributed to the Crestwood Member in respect of its Common
Units pursuant to Section 5.01(b) prior to the time of determination.

“Non-Jackalope Midstream Project” means, except with respect to any project
being pursued by Jackalope LLC or is being funded as a Required Jackalope
Contribution, any commercial proposal, prospect, solicitation, deal, transaction
or opportunity relating to midstream services (either within or outside of
Converse County, Wyoming) in connection with the production of crude oil or
natural gas or natural gas liquids within Converse County, Wyoming.

“Nonparty Affiliates” has the meaning set forth in Section 6.05.

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(1) and 1.704-2(c).

“Nonrecourse Liability” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(3) and 1.752-1(a)(2).

 

-9-



--------------------------------------------------------------------------------

“PCD Cap” means, with respect to any Fiscal Quarter, an amount equal to:

(a) 2.5% times the Net Crestwood Investment calculated as of the first day of
such Fiscal Quarter, plus

(b) an amount equal to (i) the aggregate amount of distributions of Available
Cash permitted to have been made to the Crestwood Member in respect of its
Common Units pursuant to Section 5.01(b) in respect of all Fiscal Quarters
ending prior to the Fiscal Quarter with respect to which the PCD Cap is being
calculated, less (ii) the aggregate amount of Available Cash actually
distributed to the Crestwood Member in respect of its Common Units pursuant to
Section 5.01(b) in respect of all Fiscal Quarters ending prior to the Fiscal
Quarter with respect to which the PCD Cap is being calculated.

For the avoidance of doubt, in no event will the PCD Cap be less than $0.00.

“Permitted Affiliate” has the meaning set forth in Section 7.04.

“Permitted Transferee” means (a) with respect to a Member, any wholly owned
Subsidiary of such Member or any Entity that Controls or is under common Control
with such Member; (b) with respect to the EFS Member, any proposed transferee
consented to in writing by the Crestwood Member; provided, however, that from
and after the time that the EFS Member has made aggregate Capital Contributions
equal to the Maximum EFS Contribution Obligation, the Crestwood Member shall not
unreasonably withhold consent to any proposed Transfer of Preferred Units by the
EFS Member (it being acknowledged and agreed by the EFS Member that, among other
reasons and not by way of limitation, the Crestwood Member may withhold consent
with respect to any Transfer to a Competitor or to any such proposed transferee
that holds any debt or equity interest in a Competitor and as a result of such
holdings controls such Competitor); or (c) with respect to the Crestwood Member,
any proposed transferee consented to in writing by the EFS Member.

“Person” means any individual or Entity.

“Post-EFS Maximum Contribution” has the meaning set forth in
Section 4.01(c)(iii).

“Post-Waterfall Election Contribution” has the meaning set forth in
Section 4.01(c)(v).

“Preferred Units” means the Series A Preferred Units, the Series B Preferred
Units, and the Series C Preferred Units, collectively.

“Project Request” has the meaning set forth in Section 6.03(a).

“Registration Rights Agreement” means that certain Registration Rights Agreement
entered into by and between Crestwood and EFS as of the date hereof.

“Required Jackalope Contribution” means any Subsequent Capital Contribution or
Additional Capital Contribution (each as defined in the Jackalope LLC
Agreement).

 

-10-



--------------------------------------------------------------------------------

[***] Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

“Required Non-Jackalope Contribution” means the amount, as determined by the
Managing Member, required to fund an Agreed Midstream Project for the next
succeeding calendar month based on the budget for such Agreed Midstream Project
set forth in the applicable Project Request originally approved by EFS, as such
budget may be amended by the Members in accordance with Section 6.02(a)(xix),
after taking into account estimated revenues and expenditures through such next
succeeding calendar month and the amount of cash reserves permitted to be
maintained in accordance with the definition of “Available Cash.”

“Right to Compete” has the meaning set forth in Section 6.03(d)

“RKI” means RKI Exploration & Production, LLC, a Delaware limited liability
company.

“Sale Option Notice” has the meaning set forth in Section 4.04(d)(ii)(B).

“Secretary of State” means the Secretary of State of the State of Delaware.

“Securities Act” means the Securities Act of 1933, as amended.

“Series A Coupon Amount” means (a) with respect to a Fiscal Quarter ending prior
to the fifth anniversary of the Effective Date, an amount equal to (i) the
aggregate number of Series A Preferred Units outstanding as of the end of such
Fiscal Quarter, times (ii) [***], and (b) with respect to a Fiscal Quarter
ending on or after the fifth anniversary of the Effective Date, an amount equal
to (i) the aggregate number of Series A Preferred Units outstanding as of the
end of such Fiscal Quarter, times (ii) [***].

“Series A Distribution Payment Date” has the meaning set forth in
Section 5.01(a).

“Series A PIK Distribution” has the meaning set forth in Section 5.01(a).

“Series A Quarterly Distribution” has the meaning set forth in Section 5.01(a).

“Series A Preferred Units” means the Series A Preferred Units issued to EFS as
set forth on Exhibit A as of the Effective Date and any other Units issued after
the date hereof and designated as Series A Preferred Units.

“Series A Unit Price” means $1.00 per Series A Preferred Unit.

“Series B Preferred Units” means any Units issued after the date hereof and
designated as Series B Preferred Units.

“Series B Unit Price” means $1.00 per Series B Preferred Unit.

“Series C Preferred Units” means any Units issued after the date hereof and
designated as Series C Preferred Units.

“Series C Unit Price” means $1.00 per Series C Preferred Unit.

 

-11-



--------------------------------------------------------------------------------

“Special Proceeds” means any proceeds from asset sales, debt financings or
equity issuances received by the Company directly or indirectly through
distributions from Jackalope LLC or any Agreed Midstream Project.

“Subsidiary” means, with respect to any specified Entity, any corporation,
association, partnership or other business entity (a) which is Controlled by
such Entity and (b) the outstanding equity securities entitled to more than 50%
of the distributions therefrom are held, directly or indirectly, by such Entity;
provided, however, that neither Jackalope LLC nor any Subsidiary of Jackalope
LLC will be deemed a Subsidiary of the Company.

“Surviving Provisions” has the meaning set forth in Section 4.04(f).

“Tax Year” has the meaning set forth in Section 2.06.

“Transfer”, “Transferred” or “Transferring” means with respect to a Person, a
direct or indirect disposition, sale, assignment, transfer, gift, surrender for
cancellation, exchange or pledge, or the direct or indirect grant or transfer of
any economic interest, security interest, voting power or other encumbrance, or
any other direct or indirect transfer of beneficial interest, whether voluntary
or involuntary, by operation of law or judicial decree and including the direct
or indirect disposition, sale, assignment, transfer, gift, surrender for
cancellation, exchange or pledge, or the direct or indirect grant or transfer of
any economic interest, security interest, voting interest or other encumbrance
or any other direct or indirect transfer of beneficial interest in such Person
by a Controlling Person, including in each such case (a) as part of any
liquidation of assets, (b) in connection with any merger, consolidation,
exchange, recapitalization, reorganization, conversion, cancellation, redemption
or repurchase transaction whether by plan, contract or right contained in a
security, (c) in connection with a change of Control or (d) as a part of any
reorganization pursuant to federal or state bankruptcy laws or similar debtor
relief laws.

“Treasury Regulations” means temporary and final Treasury Regulations
promulgated under the Code, as amended from time to time.

“Units” means the Interests of the Company and includes the Series A Preferred
Units, the Series B Preferred Units, the Series C Preferred Units, the Common
Units and any other class or series of units or other equity securities of the
Company issued after the date hereof.

“U.S. GAAP” has the meaning set forth in Section 7.02(a).

“Waterfall Adjustment Date” has the meaning set forth in Section 4.04(e).

“Waterfall Election” has the meaning set forth in Section 4.04(e).

“Waterfall Election Notice” has the meaning set forth in Section 4.04(e)

“Waterfall Election Period” means the period of time commencing on the seventh
anniversary of the Effective Date and ending on the ninth anniversary of the
Effective Date; provided, however, that, for the avoidance of doubt, the
Waterfall Election Period shall expire, and any rights by the EFS Member to make
a Waterfall Election shall terminate, upon the EFS Member’s election to commence
the EFS Option Period.

 

-12-



--------------------------------------------------------------------------------

1.02 Construction.

(a) Whenever the context requires, the gender of all words used in this
Agreement includes the masculine, feminine and neuter. If a term is defined as
one part of speech (such as a noun), it shall have a corresponding meaning when
used as another part of speech (such as a verb). The words “includes” or
“including” shall mean “including, without limitation,”. All references to
Articles and Sections refer to articles and sections of this Agreement unless
otherwise specified, and all references to Exhibits are to exhibits attached
hereto, each of which is made a part hereof for all purposes. For the purposes
of the definitions of “Adjusted Capital Account,” “Capital Account,” “IRR,” “MLP
Transaction,” and Article V, references to “Member” shall also refer to
transferees of such Members who acquire Units in accordance with the terms of
this Agreement, without intending to confer on such transferees any rights or
benefits of Members. All accounting terms used herein and not otherwise defined
herein will have the meanings accorded them in accordance with U.S. GAAP and,
except as expressly provided herein, all accounting determinations will be made
in accordance with such accounting principles in effect from time to time.

(b) Each Member acknowledges that it and its attorneys and advisers have been
given an equal opportunity to negotiate the terms and conditions of this
Agreement and that any rule of construction to the effect that ambiguities are
to be resolved against the drafting party or any similar rule operating against
the drafter of an agreement shall not be applicable to the construction or
interpretation of this Agreement.

ARTICLE II

ORGANIZATION

2.01 Continuation of the Company. The Company was organized as a Delaware
limited liability company by the filing of the Certificate of Formation of the
Company (the “Certificate”) in the office of the Secretary of State pursuant to
the Act on June 4, 2013. This Agreement amends and restates in its entirety the
Limited Liability Company Agreement of the Company, dated as of June 4, 2013.
The Members desire to continue the Company for the purposes and upon the terms
and conditions hereinafter set forth. Except as provided herein, the rights,
duties and liabilities of each Member shall be as provided in the Act.

2.02 Name. The name of the Company is Crestwood Niobrara LLC. Company business
will be conducted in such name or such other names that comply with applicable
law as the Managing Member may select from time to time.

2.03 Registered Office; Registered Agent. The registered office of the Company
in the State of Delaware will be the initial registered office designated in the
Certificate or such other office (which need not be a place of business of the
Company) as the Managing Member may designate from time to time in the manner
provided by law. The registered agent of the Company in the State of Delaware
will be the initial registered agent designated in the Certificate, or such
other Person or Persons as the Managing Member may designate from time to time
in the manner provided by law.

 

-13-



--------------------------------------------------------------------------------

2.04 Principal Office. The principal office of the Company will initially be at
700 Louisiana, Suite 2060, Houston, TX 77002, (Facsimile – (832) 519-2250) or
such other location as the Managing Member may designate from time to time,
which need not be in the State of Delaware. The Company may have such other
offices as the Managing Member may determine appropriate.

2.05 Purpose; Powers. The Company is organized for the purpose of (a) owning and
acting with respect to the Jackalope LLC Interests, (b) performing the Agreed
Midstream Services and (c) engaging in any other lawful act or activity for
which limited liability companies may be formed under the Act to the extent that
the Crestwood Member and the EFS Member have consented in writing to the
Company’s engaging in such act or activity. The Company will have all powers
permitted to be exercised by a limited liability company organized in the State
of Delaware.

2.06 Fiscal Year; Tax Year. The fiscal year of the Company (the “Fiscal Year”)
for financial statement purposes will end on December 31st unless otherwise
jointly determined by the Crestwood Member and the EFS Member. The tax year of
the Company (the “Tax Year”) for any applicable income or franchise tax purposes
will end on December 31st unless otherwise required under applicable law.

2.07 Foreign Qualification Governmental Filings. Prior to the Company’s
conducting business in any jurisdiction other than the State of Delaware, the
Managing Member will cause the Company to comply, to the extent procedures are
available, with all requirements necessary to qualify the Company as a foreign
limited liability company in such jurisdiction. The Managing Member is
authorized, on behalf of the Company, to execute, acknowledge, swear to and
deliver all certificates and other instruments as may be necessary or
appropriate in connection with such qualifications. Further, each Member will
execute, acknowledge, swear to and deliver all certificates and other
instruments that are necessary or appropriate to qualify, or, as appropriate, to
continue or terminate such qualification of, the Company as a foreign limited
liability company in all such jurisdictions in which the Company may conduct
business.

2.08 Term. The Company commenced on the date the Certificate was filed with the
Secretary of State of the State of Delaware and will continue in existence until
terminated pursuant to this Agreement.

ARTICLE III

MEMBERS; TRANSFERS AND REDEMPTIONS OF INTERESTS

3.01 Members. As of the Effective Date, Crestwood and EFS are the sole Members
of the Company. The names, addresses, initial Capital Contributions and number
and class of Units of the Members are set forth on Exhibit A attached hereto and
incorporated herein. The Managing Member is hereby authorized and directed to
complete or amend Exhibit A to reflect the admission of additional Members, the
withdrawal of a Member, the change of address of a Member, the Capital
Contribution of a Member, the failure of a Member to make a required

 

-14-



--------------------------------------------------------------------------------

Capital Contribution, the number and classes of Units of a Member and other
information called for by Exhibit A. As set forth in Section 6.01, Members shall
not have any right to act on behalf of or with respect to the Company except to
the extent expressly authorized to do so by the provisions hereof. Any Person
admitted to the Company as a Member following the Transfer of Units from a
Member shall succeed to all of the rights, duties and obligations of its
transferor with respect to such Units under this Agreement.

3.02 Restrictions on the Transfer of Interests.

(a) General. Except as set forth in Section 3.02(c) or in connection with a
redemption of Preferred Units effected pursuant to Section 4.04, 5.01 or 10.02,
no Member may Transfer or cause to be Transferred any Units without the prior
written approval of the other Members. The Company and the Members agree and
acknowledge that any Transfer of Units by any Member is subject to the
restrictions on Transfer set forth in this Article III. Any attempted Transfer
of any Units by a Member other than in accordance with this Section 3.02 or in
connection with a redemption of Preferred Units effected pursuant to
Section 4.04, 5.01 or 10.02 is void and will not be recognized by the Company.

(b) Conditions to Transfer. Notwithstanding any other provision of this
Agreement, no Transfer may be effected by any Person unless: (i) such Transfer
would not violate the restrictions on the indirect transfers of Jackalope LLC
Interests set forth in Article IV of the Jackalope LLC Agreement, (ii) such
Transfer is in compliance with the Securities Act and all applicable state
securities laws, and, except in connection with a redemption of Preferred Units
effected pursuant to Section 4.04, 5.01 or 10.02, if requested by any Member,
such Transferring Member has delivered to the Company an opinion of counsel, in
form and substance reasonably satisfactory to the Managing Member, to the effect
that such Transfer is either exempt from the requirements of the Securities Act
and the applicable securities laws of any state or that such registration
requirements have been complied with, and (iii) such Transfer would not cause
the Company to be required to register as an “Investment Company” under the
Investment Company Act of 1940, as amended, or to be treated as an association
taxable as a corporation. If any Person acquires Units from a Member in a
Transfer, notwithstanding such Person’s failure to execute an adoption agreement
in a form reasonably satisfactory to the Managing Member (whether such Transfer
resulted by operation of law or otherwise), such Person and such Units shall be
subject to this Agreement in the same manner as the Member holding such Units
immediately prior to such Transfer. The Managing Member will determine in its
reasonable discretion whether the foregoing conditions have been satisfied and
may, in its reasonable discretion, determine to waive any such conditions to the
extent permitted by applicable law. Any attempted Transfer by a Person of any
Units other than in accordance with this Section 3.02 is void and will not be
recognized by the Company.

(c) Permitted Transfers.

(i) Each Member will be permitted to Transfer all or any portion of its Units to
a Permitted Transferee of such Member.

 

-15-



--------------------------------------------------------------------------------

(ii) Notwithstanding the foregoing provisions of this Section 3.02, nothing
herein shall prohibit the Transfer of (A) any CMLP Units or (B) any equity
interest in EFS or in any direct or indirect parent of EFS; provided, however,
that with respect to clause (B), the value of the Preferred Units represents
less than 25% of the overall value of (I) EFS, in the case of any direct
Transfer of any equity interest in EFS, or (II) such direct or indirect parent
of EFS, in the case of any direct Transfer of any equity interest in any direct
or indirect parent of EFS.

3.03 Additional Members. In connection with any Transfer or issuance of
Interests permitted hereunder, additional Persons may be admitted to the Company
as Members and Units may be created and issued to such Persons as determined by
the Managing Member on such terms and conditions as the Managing Member may
determine at the time of admission which may include making a Capital
Contribution, subject, solely to extent applicable pursuant to
Section 6.02(a)(iv) or (ix), to the approval by EFS. As a condition to being
admitted as a Member of the Company, any Person must agree to be bound by the
terms of this Agreement by executing and delivering a counterpart signature page
to this Agreement, and must make the representations and warranties set forth in
Section 3.04 to the extent applicable as of the date of such Person’s admission
to the Company.

3.04 Representations and Warranties. Each Member hereby represents and warrants
to the Company that:

(a) such Member has full power and authority to enter into this Agreement and to
perform its obligations hereunder;

(b) the execution, delivery and performance of this Agreement do not conflict
with any other agreement or arrangement to which such Member is a party or by
which it is or its assets are bound; and

(c) such Member is and will be acquiring its Interest in the Company for
investment purposes only for its own account and not with a view to the
distribution, reoffer, resale, or other disposition not in compliance with the
Securities Act and applicable state securities laws.

3.05 Liability to Third Parties. No Member will have any personal liability for
any obligations or liabilities of the Company, whether such liabilities arise in
contract, tort or otherwise, except to the extent that any such liabilities or
obligations are expressly assumed in writing by such Member.

3.06 Representations and Warranties Made by Crestwood Member. The Crestwood
Member hereby represents and warrants that the Company is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware and that, except in connection with its formation and
organization, as well as in connection with the negotiation and execution of
this Agreement and the transactions contemplated by the Jackalope Interest PSA,
the Company has not engaged in any business activities, acquired any assets or
incurred any liabilities since its formation on June 4, 2013 under the Act.

 

-16-



--------------------------------------------------------------------------------

ARTICLE IV

CAPITAL CONTRIBUTIONS; REDEMPTIONS OF PREFERRED UNITS

4.01 Interests.

(a) General. Each Member’s Interest in the Company will be represented by its
Capital Account and by Units issued by the Company to such Member. The initial
classes of authorized Units are the Series A Preferred Units, the Series B
Preferred Units and the Common Units. Except as expressly set forth herein, the
Units have no voting rights and do not confer the right to vote on matters
related to the Company or otherwise. The obligations of each Member hereunder
shall be several and not joint, and no Member shall be obligated to make any of
the Capital Contributions of another Member.

(b) Initial Capital Contributions.

(i) On the Effective Date, EFS will contribute to the Company $80,657,872 by
wire transfer of immediately available funds to the bank account of the Company
designated in writing by the Company or, if directed by the Company and, in such
case, for the benefit of the Company, to such bank account as has been
designated for the payment of the Jackalope Interest Purchase Price pursuant to
Section 2.2(b) of the Jackalope Interest PSA (the “Initial EFS Capital
Contribution”), and EFS will receive solely in exchange therefor the number of
Series A Preferred Units set forth opposite EFS’ name on Exhibit A. To the
extent that the Initial EFS Capital Contribution is made directly to the
Company, the Company shall immediately use 100% of such funds to pay the
Jackalope Interest Purchase Price in accordance with the Jackalope Interest PSA
or as otherwise consented to in writing by the EFS Member.

(ii) On the Effective Date, Crestwood will contribute to the Company $26,885,957
by wire transfer of immediately available funds to the bank account of the
Company designated in writing by the Company or, if directed by the Company and,
in such case, for the benefit of the Company, to such bank account as has been
designated for the payment of the Jackalope Interest Purchase Price pursuant to
Section 2.2(b) of the Jackalope Interest PSA (the “Initial Crestwood Capital
Contribution”), and Crestwood will receive solely in exchange therefor the
number of Common Units set forth opposite Crestwood’s name on Exhibit A. To the
extent that the Initial Crestwood Capital Contribution is made directly to the
Company, the Company shall immediately use 100% of such funds to pay the
Jackalope Interest Purchase Price in accordance with the Jackalope Interest PSA
or as otherwise consented to in writing by the EFS Member.

(iii) Each Member’s Capital Account balance immediately after the transactions
described in the foregoing clauses (i) and (ii) is set forth opposite such
Member’s name on Exhibit A.

(c) Additional Capital Contributions by Members.

(i) Following the Effective Date, upon the Company’s receipt of any notice
pursuant to the Jackalope LLC Agreement specifying that the Company is required
to make a Required Jackalope Contribution, the Company will, within one Business
Day

 

-17-



--------------------------------------------------------------------------------

following the Company’s receipt of such notice, forward such notice to the
Crestwood Member and the EFS Member and specify in writing (such communication,
the “Capital Call Notice”) (x) the amount of such Required Jackalope
Contribution required to be funded by each of the Crestwood Member and the EFS
Member through contributions to the Company, as determined in accordance with
Section 4.01(c)(iii), and (y) the date on which such contributions are due to
the Company (which date will not be less than four Business Days after the date
of the Company’s delivery of the Capital Call Notice).

(ii) Following the Company’s commencement of any Agreed Midstream Services, at
least five Business Days prior to the first day of each calendar month, the
Managing Member shall deliver to the Crestwood Member and the EFS Member a
written notice setting forth the aggregate amount of Required Non-Jackalope
Contributions required to be funded by each of the Crestwood Member and the EFS
Member, as determined in accordance with Section 4.01(c)(iii), for the
applicable calendar month, which contributions shall be made by each of the
Crestwood Member and the EFS Member on or before the first day of such calendar
month.

(iii) The EFS Member will be required to fund 75% of all Required Jackalope
Contributions and Required Non-Jackalope Contributions (each such required
contribution, an “EFS Additional Capital Contribution”) and the Crestwood Member
will be required to fund 25% of all Required Jackalope Contributions and
Required Non-Jackalope Contributions (each such required contribution, a
“Crestwood Additional Capital Contribution”); provided, however, that the
Crestwood Member will be required to fund 100% of any Required Jackalope
Contribution and Required Non-Jackalope Contribution, and the EFS Member will
have no further obligation to make any further Capital Contributions to the
Company, once the EFS Member has made aggregate Capital Contributions to the
Company, including the Initial EFS Capital Contribution, all EFS Additional
Capital Contributions and any Deficiency Contributions, at least equal to the
Maximum EFS Contribution Obligation (each such Capital Contribution, a “Post-EFS
Maximum Contribution”); provided further, however, that from and after the
Waterfall Adjustment Date, in connection with any Post-Election Waterfall
Contribution that is a Post-EFS Maximum Contribution, the EFS Member shall have
the option, but not the obligation, to fund up to a pro rata portion of the
total Post-Election Waterfall Contribution, which pro rata portion shall be
based on the Adjusted Distribution Ratio in effect immediately prior to such
Post-Election Waterfall Contribution. For the avoidance of doubt, the Maximum
EFS Contribution Obligation shall not be reduced by any Series A PIK
Distribution. Immediately upon receipt of any EFS Additional Capital
Contribution by the Company, the Company shall issue to the EFS Member a number
of Series A Preferred Units equal to the amount of such EFS Additional Capital
Contribution divided by the Series A Unit Price. Immediately upon receipt of any
Crestwood Additional Capital Contribution by the Company, the Company shall
issue to the Crestwood Member a number of Common Units equal to the amount of
such Crestwood Additional Capital Contribution divided by the Common Unit Price.

(iv) Any Capital Contributions received by the Company in respect of Required
Jackalope Contributions will be transferred directly to Jackalope LLC in order
to satisfy the amount of the underlying Required Jackalope Contribution.

 

-18-



--------------------------------------------------------------------------------

(v) In connection with any Required Jackalope Contribution or Required
Non-Jackalope Contribution required to be funded on or after the Waterfall
Adjustment Date, the Managing Member shall fund the amount of such Required
Jackalope Contribution or Required Non-Jackalope Contribution (A) out of the
operating cash flows of the Company (which such amounts, if any, for the
avoidance of doubt, are reserves under Available Cash) and/or (B) by drawing on
a credit facility approved in accordance with Section 6.02(a)(xvi), except to
the extent that the Managing Member has determined that it is commercially
reasonable to fund all or a portion of such Required Jackalope Contribution or
Required Non-Jackalope Contribution with Capital Contributions (any such Capital
Contribution, a “Post-Election Waterfall Contribution”). To the extent that the
Managing Member has determined to fund any such Required Jackalope Contribution
or Required Non-Jackalope Contribution with a Post-Waterfall Election
Contribution, the amount of such Post-Waterfall Election Contribution, if any,
required to be made by the Crestwood Member and the EFS Member shall be
determined in accordance with Section 4.01(c)(iii). Upon the Company’s receipt
of any such Post-Waterfall Election Contribution, the Adjusted Distribution
Ratio in effect as of the making of such Post-Waterfall Election Contributions
shall be automatically adjusted as of such date to equal the ratio of (A) the
Adjusted EFS Balance to (B) the Adjusted Crestwood Balance.

(vi) Except as set forth in Section 3.03, Section 4.01(c), Section 4.01(d) or
Section 4.01(e), no Member or other Person will be permitted to make additional
Capital Contributions to the Company without the approval of the Managing Member
and the EFS Member.

(d) Failure of the Crestwood Member to Make a Crestwood Additional Capital
Contribution. If the Crestwood Member fails to fund 100% of any Crestwood
Additional Capital Contribution when due and fails to cure such default within
three Business Days after such due date (any such failure, a “Deficiency
Event”), then the Company shall promptly, but in no event later than three
Business Days after the due date for such Crestwood Additional Capital
Contribution, provide written notice of such failure to the EFS Member, and the
EFS Member shall have the option, in its sole discretion and as its sole and
exclusive remedy hereunder, to fund the amount of such deficiency, including any
interest payable to Jackalope LLC pursuant to Section 3.1(d) of the Jackalope
LLC Agreement as a result of such deficiency (any such amount funded by the EFS
Member, a “Deficiency Contribution”). Immediately upon receipt of any Deficiency
Contribution by the Company, the Company shall issue to the EFS Member a number
of Series B Preferred Units equal to the amount of such Deficiency Contribution
divided by the Series B Unit Price. A Deficiency Event shall not relieve the
Crestwood Member of its obligation to make any Crestwood Additional Capital
Contributions subsequent thereto.

(e) Failure of EFS Member to Make an EFS Additional Capital Contribution. If the
EFS Member fails to fund 100% of any EFS Additional Capital Contribution when
due and fails to cure such default within three (3) Business Days after such due
date (any such failure, an “EFS Default”), then the Company shall promptly, but
in no event later than three Business Days after the due date for such EFS
Additional Capital Contribution, provide written notice of such failure to the
Crestwood Member, and the Crestwood Member shall have the option, in its sole
discretion and as its sole and exclusive remedy hereunder, to fund the amount of
such deficiency,

 

-19-



--------------------------------------------------------------------------------

[***] Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

including any interest due and payable to Jackalope LLC pursuant to
Section 3.1(d) of the Jackalope LLC Agreement as a result of such deficiency
(any such amount funded by the Crestwood Member, a “Default Contribution”).
Immediately upon receipt of any Default Contribution by the Company, the Company
shall issue to the Crestwood Member a number of Series C Preferred Units equal
to the amount of such Default Contribution divided by the Series C Unit Price.
An EFS Default shall not relieve the EFS Member of its obligation to make any
EFS Additional Capital Contributions subsequent thereto.

4.02 Withdrawal or Return of Capital. Except as provided in this Agreement,
including Sections 4.04 and 5.01, no Member is entitled to the return of or has
the right to withdraw any part of its Capital Contribution from the Company
prior to its liquidation and termination pursuant to Article X hereof. No Member
is entitled to be paid interest in respect of either its Capital Account or its
Capital Contributions. Any unrepaid Capital Contribution is not a liability of
the Company or of the other Members. A Member is not required to contribute or
to lend any cash or property to the Company to enable the Company to return any
other Member’s Capital Contributions.

4.03 Further Contributions. Except as otherwise specifically provided in this
Agreement, no further Capital Contributions will be required from any Member
without such Member’s prior written consent, and no Member shall have any
obligation to restore any deficit balance in such Member’s Capital Account.

4.04 Redemption of Preferred Units.

(a) Deficiency Preferred Units. Following the issuance of any Deficiency
Preferred Units and until the earlier of (i) the date that such Deficiency
Preferred Units have been redeemed in full in accordance with this Agreement and
(ii) the Waterfall Adjustment Date, 100% of all Adjusted Available Cash on hand
and thereafter received by the Company shall immediately be paid over to the EFS
Member and the Crestwood Member, pro rata in accordance with their respective
holdings of Deficiency Preferred Units, to redeem all outstanding Deficiency
Preferred Units; provided that (i) a Series B Preferred Unit will be redeemed
pursuant to the foregoing clause upon the EFS Member’s receipt of cash in
respect of such Series B Preferred Unit in the amount required to provide the
EFS Member an IRR equal to [***] with respect to such Series B Preferred Unit
and (ii) a Series C Preferred Unit will be redeemed pursuant to the foregoing
clause upon the Crestwood Member’s receipt of cash in respect of such Series C
Preferred Unit in the amount required to provide the Crestwood Member an IRR
equal to [***] with respect to such Series C Preferred Unit. Without limiting
the generality of the foregoing, subject to Section 4.04(c), the right of the
EFS Member and the Crestwood Member to have any Deficiency Preferred Units
redeemed pursuant to this Section 4.04(a) will be senior in right of payment to
all distributions to Members or redemptions of Units by the Company.

(b) Crestwood Change of Control. Upon the occurrence of a Crestwood Change of
Control prior to the Waterfall Adjustment Date, if any, the EFS Member may elect
by written notice to the Crestwood Member (the “Change of Control Redemption
Notice”) to require the Company to redeem from the EFS Member all
then-outstanding Series A Preferred Units and Series B Preferred Units. Within
five Business Days following delivery of the Change

 

-20-



--------------------------------------------------------------------------------

[***] Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

of Control Redemption Notice, the Crestwood Member shall deliver written notice
to the EFS Member (the “Consideration Election Notice”) indicating whether
(i) the Company has elected to redeem the then-outstanding Series A Preferred
Units and Series B Preferred Units for cash, (ii) in lieu of such redemption,
the Crestwood Member will acquire from the EFS Member the then-outstanding
Series A Preferred Units and Series B Preferred Units through the issuance to
the EFS Member or its designee as consideration a number of CMLP Units, valued
at the CMLP Unit Price, or (iii) effecting a combination of the actions
described in clauses (i) and (ii) above, in any case, in an amount per Series A
Preferred Unit equal to [***] of the Series A Unit Price and an amount per
Series B Preferred Unit equal to [***] of the Series B Unit Price; provided,
however, that (A) the number of CMLP Units issued pursuant to this
Section 4.04(b) shall not exceed the Maximum Redemption Units (it being
acknowledged and agreed that the issuance of the Maximum Redemption Units, if
applicable, shall redeem in full all of the then-outstanding Series A Preferred
Units and Series B Preferred Units and no further cash or other consideration
shall be required to be paid in connection therewith) and (B) the Crestwood
Member shall comply with its obligations under the Registration Rights Agreement
with respect to such CMLP Units so issued. The closing of any redemption or
acquisition pursuant to this Section 4.04(b) shall occur no later than the tenth
Business Day following the delivery of the Change of Control Redemption Notice;
provided, however, that in the event that the Crestwood Member fails to deliver
a Consideration Election Notice prior to the fifth Business Day following the
delivery of the Change of Control Redemption Notice, the Company shall be deemed
to have elected to redeem the then-outstanding Series A Preferred Units and
Series B Preferred Units pursuant to this Section 4.04(b) in cash and the
closing for such redemption shall occur no later than the tenth Business Day
following the delivery of the Change of Control Redemption Notice.

(c) Crestwood Options.

(i) At any time prior to the fourth anniversary of the Effective Date, the
Crestwood Member may cause the Company to redeem some or all of the
then-outstanding Series A Preferred Units for an amount in cash per Series A
Preferred Unit equal to (A) the product resulting from the multiplication of
[***], times the Series A Unit Price, less (B) an amount equal to the aggregate
Series A Quarterly Distributions paid by the Company prior to such redemption
multiplied by a fraction, the numerator of which is number of Series A Preferred
Units being redeemed and the denominator of which is the total number of Series
A Preferred Units outstanding immediately prior to such redemption; provided,
however, that no redemption of fewer than all of the then-outstanding Series A
Preferred Units may be effected pursuant to this Section 4.04(c)(i) unless the
aggregate value of the cash paid to the EFS Member in such redemption pursuant
to this Section 4.04(c)(i) equals or exceeds $30,000,000.

(ii) At any time on or after the fourth anniversary of the Effective Date but
prior the commencement of the EFS Option Period or the Waterfall Adjustment
Date, the Crestwood Member may (A) cause the Company to redeem some or all of
the then-outstanding Series A Preferred Units and Series B Preferred Units in
exchange for the Company’s paying the EFS Member cash, (B) acquire some or all
of the then-outstanding Series A Preferred Units and Series B Preferred Units by
the issuance to the EFS Member or its designee as consideration a number of CMLP
Units, valued at the CMLP Unit Price, or (C) effect a combination of the actions
described in clauses (A) and (B) above,

 

-21-



--------------------------------------------------------------------------------

[***] Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

in any case, as required provide to the EFS Member an IRR equal to (x) [***] on
each Series A Preferred Unit so redeemed or acquired prior to the seventh
anniversary of the Effective Date, (y) [***] on each Series A Preferred Unit so
redeemed or acquired on or after the seventh anniversary of the Effective Date
and (z) [***] on each Series B Preferred Unit so redeemed or acquired; provided,
however, that no redemption or acquisition of fewer than all of the
then-outstanding Series A Preferred Units and Series B Preferred Units may be
effected pursuant to this Section 4.04(c)(ii) unless the aggregate value of the
cash paid to the EFS Member or the CMLP Units issued to the EFS member in such
redemption or acquisition pursuant to this Section 4.04(c)(ii) equals or exceeds
$30,000,000; and provided further, however, that any CMLP Units issued to the
EFS Member shall be freely tradable by the EFS Member under the Securities Act,
whether through an exemption from the registration requirements or pursuant to
an effective registration statement, when issued to such EFS Member and at all
times thereafter prior to the disposition of such CMLP Units by the EFS Member.

(d) EFS Option Period.

(i) To the extent that any Series A Preferred Units remain outstanding as of the
commencement of the EFS Option Period, from the commencement of the EFS Option
Period until the expiration thereof, subject to Section 4.04(a) in respect of
the redemption of Series B Preferred Units, 100% of all Adjusted Available Cash
on hand and thereafter received by the Company will immediately be paid over to
the EFS Member to redeem all outstanding Series A Preferred Units; provided that
a Series A Preferred Unit will be redeemed pursuant to the foregoing clause upon
the EFS Member’s receipt of cash in respect of such Series A Preferred Unit in
the amount required to provide the EFS Member an IRR equal to [***] with respect
to such Series A Preferred Unit. Without limiting the generality of the
foregoing, the right of the EFS Member to have the Series A Preferred Units
redeemed pursuant to this Section 4.04(d) will be senior in right of payment to
all distributions to Members or redemptions of Units by the Company, other than
in respect of the redemption of Series B Preferred Units pursuant to
Section 4.04(a).

(ii) To the extent that any Series A Preferred Units or Series B Preferred Units
remain outstanding as of the commencement of the EFS Option Period, from the
commencement of the EFS Option Period until the expiration thereof:

(A) the EFS Member may elect by written notice to the Crestwood Member (the
“CMLP Unit Redemption Notice”) to require the Crestwood Member to acquire, on or
before the tenth Business Day following the EFS Member’s delivery of the CMLP
Unit Redemption Notice, all of the then-outstanding Series A Preferred Units and
Series B Preferred Units in exchange for the issuance to the EFS Member or its
designee as consideration the number of CMLP Units, valued at the CMLP Unit
Price, required to provide to the EFS Member an IRR equal to (1) [***] on each
Series A Preferred Unit so purchased, and (2) [***] on each Series B Preferred
Unit so acquired; provided, however, that (x) in no event shall the number of
CMLP Units issued pursuant to this Section 4.04(d)(ii)(A) exceed the Maximum
Redemption Units (it being

 

-22-



--------------------------------------------------------------------------------

[***] Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

acknowledged and agreed that the issuance of the Maximum Redemption Units
pursuant to this Section 4.04(d)(ii)(A), if applicable, shall redeem in full all
of the then-outstanding Series A Preferred Units and Series B Preferred Units)
and (y) the Crestwood Member shall comply with its obligations under the
Registration Rights Agreement with respect to such CMLP Units so issued; and

(B) the EFS Member may elect by written notice to the Managing Member (such
notice, a “Sale Option Notice”) to require the Company, at the direction of the
EFS Member, to promptly, but in no event later than ten days following the
delivery of a Sale Option Notice pursuant to this Section 4.04(d)(ii)(B),
commence a process to effect a sale of all of the assets of the Company,
including the Jackalope LLC Interest (a “Liquidation Transaction”), which such
Liquidation Transaction will generate proceeds to the Company (the “Liquidation
Proceeds”); provided, however, that, the Crestwood Member may, at any time prior
to the consummation of any such Liquidation Transaction, exercise its rights
arising under Section 4.04(d)(iii). At any time following the delivery of a Sale
Option Notice pursuant to this Section 4.04(d)(ii)(B), the EFS Member shall have
the option to cause the Company to engage a nationally recognized investment
bank to undertake a process to effect a Liquidation Transaction, which process
will be controlled by the EFS Member after reasonable consultation with the
Crestwood Member, and the Crestwood Member and the Company hereby agree to take
all actions and grant all approvals reasonably requested by the EFS Member in
connection with any such process. Upon receipt of the Liquidation Proceeds, the
Company shall promptly, but in any event not more than five Business Days
following such receipt, use such Liquidation Proceeds to redeem from the EFS
Member for cash all then-outstanding Series A Preferred Units and Series B
Preferred Units at prices per Series A Preferred Unit and Series B Preferred
Unit required to provide the EFS Member an IRR equal to [***] on each such
Series A Preferred Unit and Series B Preferred Unit so redeemed. All of the
remaining Liquidation Proceeds, if any, after the redemption of all
then-outstanding Series A Preferred Units and Series B Preferred Units, shall be
distributed to the Crestwood Member in respect of the Common Units and
thereafter the Company will be terminated pursuant to Section 10.03.

(iii) To the extent that any Series A Preferred Units or Series B Preferred
Units remain outstanding as of the commencement of the EFS Option Period, from
the commencement of the EFS Option Period until the expiration thereof, the
Crestwood Member may elect by written notice to the EFS Member to (A) cause the
Company to redeem some or all of the then-outstanding Series A Preferred Units
and Series B Preferred Units in exchange for the Company’s paying the EFS Member
cash, (B) acquire some or all of the then-outstanding Series A Preferred Units
and Series B Preferred Units by the issuance to the EFS Member or its designee
as consideration a number of CMLP Units, valued at the CMLP Unit Price, in
either case, as required to provide to the EFS Member an IRR equal to [***] on
each Series A Preferred Unit and Series B Preferred Unit so redeemed or
acquired, or (C) effect a combination of the actions described in clauses
(A) and (B) above; provided, however, that no redemption or

 

-23-



--------------------------------------------------------------------------------

acquisition of fewer than all of the then-outstanding Series A Preferred Units
and Series B Preferred Units may be effected pursuant to this
Section 4.04(d)(iii) unless the aggregate value of the cash paid to the EFS
Member or the CMLP Units issued to the EFS member in such redemption or
acquisition pursuant to this Section 4.04(d)(iii) equals or exceeds $30,000,000;
and provided further, that in connection with any election by the Crestwood
Member to exercise its rights under this Section 4.04(d)(iii), (A) the number of
CMLP Units shall not exceed the Maximum Redemption Units (it being acknowledged
and agreed that the issuance of the Maximum Redemption Units, if applicable,
shall redeem in full all of the then-outstanding Series A Preferred Units and
Series B Preferred Units and no further cash or other consideration shall be
required to be paid in connection therewith) and (B) the Crestwood Member shall
comply with its obligations under the Registration Rights Agreement with respect
to such CMLP Units so issued.

(e) Waterfall Adjustment Election. At any time during the Waterfall Election
Period, the EFS Member may elect, in its sole discretion, upon written notice to
the Crestwood Member (such notice, the “Waterfall Election Notice”), to cause
the Company, effective as of the date set forth in the Waterfall Election Notice
(the “Waterfall Adjustment Date”), to make certain changes set forth herein with
respect to the manner in which distributions are to be made to the Members in
respect of their respective holdings of Units (such election, a “Waterfall
Election”); provided, however, that (i) the Waterfall Adjustment Date must occur
during the Waterfall Election Period, and (ii) the Crestwood Member may exercise
its rights to acquire or cause the redemption of the outstanding Series A
Preferred Units and Series B Preferred Units in accordance with
Section 4.04(c)(ii) at any time prior to the Waterfall Adjustment Date.

(f) Effect of Redemption or Purchase of Preferred Units. To the extent that any
Series A Preferred Unit or Series B Preferred Unit is redeemed in full by the
Company pursuant to this Agreement, at the time of such redemption, such Series
A Preferred Unit or Series B Preferred Unit will be immediately cancelled and
retired by the Company. Upon the acquisition of any Series A Preferred Unit or
Series B Preferred Unit by the Crestwood Member pursuant to this Agreement,
immediately following such acquisition, such Preferred Unit shall be
automatically be converted into, and shall be treated in all respects as, one
Common Unit. Further, and provided that as of such time, EFS has made aggregate
Capital Contributions to the Company equal to the Maximum EFS Contribution
Obligation, at such time as 100% of the Series A Preferred Units and Series B
Preferred Units held by the EFS Member have been redeemed in full by the Company
or acquired by the Crestwood Member in accordance with this Agreement, the EFS
Member shall immediately cease to be both a Member and a party to this
Agreement; provided, however, that the rights and obligations of the EFS Member
under Sections 3.04, 3.05, 3.06, Article V, 6.03(e), 6.04(c), (d), (e) and (f),
6.05, 7.03, 7.04, 7.05, 8.01, 8.03 and 9.01 and Article XI (the “Surviving
Provisions”) shall survive the EFS Member’s termination as a Member subject to
any time limitations expressly set forth in any of the foregoing sections. In
connection with any redemption or acquisition of less than all of the
then-outstanding Series A Preferred Units or Series B Preferred Units pursuant
to this Section 4.04, such redemption or acquisition shall be effected in a
manner such that the earliest-issued, then-outstanding Series A Preferred Units
or Series B Preferred Units, as applicable, are redeemed prior to the redemption
of any later-issued Series A Preferred Units or Series B Preferred Units.

 

-24-



--------------------------------------------------------------------------------

ARTICLE V

DISTRIBUTIONS AND ALLOCATIONS

5.01 Distributions.

(a) Quarterly Series A Preferred Distributions. Commencing with the Fiscal
Quarter ending on September 30, 2013 and ending upon the earlier to occur of
(i) the redemption of all of the Series A Preferred Units and (ii) the Waterfall
Adjustment Date, the holders of the Series A Preferred Units shall be entitled
to receive cumulative distributions (each, a “Series A Quarterly Distribution”),
prior to any other distributions made in respect of any Common Units or other
Interests other than any outstanding Deficiency Preferred Units, in the amount
set forth in this Section 5.01(a) in respect of each Series A Preferred Unit
outstanding as of the end of such Fiscal Quarter. All such distributions shall
be paid within 30 days after the end of each such Fiscal Quarter (each such
payment date, a “Series A Distribution Payment Date”) and, except as provided in
the immediately following sentence, in cash in an amount equal to the Series A
Coupon Amount; provided, however, that the Series A Coupon Amount shall be equal
to zero for each Fiscal Quarter in respect of which there are Series C Preferred
Units outstanding as of end of such Fiscal Quarter. For the Fiscal Quarter
ending September 30, 2013, and for each Fiscal Quarter thereafter through and
including the Fiscal Quarter ending December 31, 2014, the Series A Quarterly
Distribution may, at the election of the Company, be paid through the issuance
to the EFS Member of a number of Series A Preferred Units (a “Series A PIK
Distribution”) equal to the quotient resulting from the division of (A) the
Series A Coupon Amount, by (B) the Series A Unit Price.

(b) Distributions of Available Cash.

(i) At any time prior to the fifth anniversary of the Effective Date, the
Managing Member may cause the Company to make a distribution of 100% of all
Available Cash in respect of a particular Fiscal Quarter to the Crestwood Member
in respect of the Common Units outstanding as of the end of such Fiscal Quarter,
provided that immediately prior to making such distribution (A) the Company has
distributed any Series A Quarterly Distribution required with respect to such
Fiscal Quarter, (B) there are no Series A Quarterly Distributions required to
have been distributed pursuant to Section 5.01(a) with respect to any concluded
Fiscal Quarter that remain unpaid, (C) no Series B Preferred Units are
outstanding and (D) the Managing Member and the Company have each provided the
holders of the Series A Preferred Units with a written certificate in the form
attached as Exhibit B specifying that as of such time, no Material Adverse
Change has occurred, nor will any Material Adverse Change occur as a result of
the Company’s making such distribution.

(ii) In addition to fulfilling the conditions set forth in
Section 5.01(b)(i)(A), (B), (C) and (D), at any time after the fifth anniversary
of the Effective Date but prior to the commencement of the EFS Option Period or
the Waterfall Adjustment Date, the Managing Member may cause the Company to make
a distribution of 100% of all Available Cash in respect of a particular Fiscal
Quarter as follows:

 

-25-



--------------------------------------------------------------------------------

[***] Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

(A) First, pro rata to the EFS Member and the Crestwood Member in accordance
with their then-current respective aggregate capital account balances as of the
making of such distribution, calculated in accordance with U.S. GAAP; provided
that, for the purpose of this Section 5.01(b)(ii), (1) “Available Cash” shall
include the aggregate amount of the Series A Quarterly Distribution required to
be distributed in respect of the Series A Preferred Units with respect to such
Fiscal Quarter and (2) the amount of Available Cash deemed to have been
distributed to the EFS Member for purposes of this Section 5.01(b)(ii) shall
include the amount of any such Series A Quarterly Distribution required to be
distributed to the EFS Member with respect to such Fiscal Quarter; and

(B) Second, upon the receipt by the EFS Member pursuant to
Section 5.01(b)(ii)(A) of an amount of distributions in respect of each
outstanding Series A Preferred Unit equal to (1) the amount required to provide
to the EFS Member an IRR equal to (x) in connection with any distribution
effected prior to the seventh anniversary of the Effective Date, [***] on each
such outstanding Series A Preferred Unit, or (y) in connection with any
distribution effected on or following the seventh anniversary of the Effective
Date, [***] on each such outstanding Series A Preferred Unit, less (2) the
Series A Unit Price, then, 100% to the Crestwood Member in respect of the Common
Units.

(iii) In addition to fulfilling the conditions set forth in
Section 5.01(b)(i)(A), (B), (C) and (D), to the extent that the Crestwood Member
has not made Crestwood Capital Contributions equal to at least $125,000,000 as
of the fourth anniversary of the Effective Date, then the distribution of any
Available Cash with respect to any Fiscal Quarter ending after the fourth
anniversary of the Effective Date and prior to the commencement of the EFS
Option Period or the Waterfall Adjustment Date, will, subject to the proviso at
the end of this sentence, only be permitted to be made as follows:

(A) First, 100% to the Crestwood Member in respect of the Common Units in an
aggregate amount not to exceed the PCD Cap; and

(B) Second, (1) 50% to the Crestwood Member in respect of the Common Units, and
(2) 50% to the EFS Member to redeem Series A Preferred Units; provided that a
Series A Preferred Unit will be redeemed pursuant to clause (2) upon the EFS
Member’s receipt of cash in respect of such Series A Preferred Unit in the
amount required to provide the EFS Member an IRR equal to (x) [***] with respect
to such Series A Preferred Unit to the extent such redemption occurs prior to
the seventh anniversary of the Effective Date and (y) [***] with respect to such
Series A Preferred Unit to the extent such redemption occurs on or after the
seventh anniversary of the Effective Date;

 

-26-



--------------------------------------------------------------------------------

provided, however, that, following the fifth anniversary of the Effective Date,
to the extent that the amount of cash distributable to the EFS Member in
connection with a distribution of 100% of Available Cash for the applicable
Fiscal Quarter in accordance with Section 5.01(b)(ii) would exceed the amount of
cash distributable to the EFS Member in accordance with a distribution of 100%
of Available Cash effected in accordance with clauses (A) and (B) of this
Section 5.01(b)(iii), the distribution of 100% of Available Cash with respect to
such Fiscal Quarter shall be effected in accordance with Section 5.01(b)(ii)
instead of in accordance with clauses (A) and (B) of this Section 5.01(b)(iii).

(iv) To the extent that the EFS Member makes a Waterfall Election, commencing on
the Waterfall Adjustment Date, the Managing Member may cause the Company to make
a distribution of 100% of all Available Cash in respect of a particular Fiscal
Quarter to the EFS Member and the Crestwood Member in accordance with the
Adjusted Distribution Ratio.

(c) Special Proceeds. The Company shall use any Special Proceeds solely as
follows: (x) first, to the extent that such Special Proceeds are not proceeds of
a debt financing transaction undertaken by the Company or Jackalope LLC, to make
(or be reserved for the making of) Required Jackalope Contributions or Required
Non-Jackalope Contributions; and (y) second, (I) to the extent that the Managing
Member reasonably determines that no Required Jackalope Contributions or
Required Non-Jackalope Contributions will be required to be made at any time
during the twelve months immediately following the Company’s receipt of such
Special Proceeds, or (II) in the case that such Special Proceeds result from a
debt financing transaction undertaken by the Company or Jackalope LLC, then the
Managing Member shall (A) to the extent that such Special Proceeds are received
by the Company on or following any Waterfall Adjustment Date, distribute such
Special Proceeds in accordance with Section 5.01(b)(iv) or (B) to the extent
such Special Proceeds are received by the Company prior to any Waterfall
Adjustment Date, cause the Company to redeem Series A Preferred Units in cash as
follows:

(i) at any time prior to the fourth anniversary of the Effective Date, pursuant
to Section 4.04(c)(i) as if the Crestwood Member had elected to cause the
Company to make such redemption solely for cash;

(ii) at any time on or after the fourth anniversary of the Effective Date but
prior the commencement of the EFS Option Period, pursuant to
Section 4.04(c)(ii)(A) as if the Crestwood Member had elected to cause the
Company to make such redemption solely for cash; or

(iii) at any time after the commencement of the EFS Option Period, pursuant to
Section 4.04(d)(iii)(A) as if the Crestwood Member had elected to cause the
Company to make such redemption solely for cash.

(d) Distributions in Error. Any distributions pursuant to this Section 5.01 made
in error or in violation of Section 18-607(a) of the Act, will, upon good faith
demand by the Managing Member (or EFS, if such distribution in error was
received by the Managing Member), be returned to the Company.

 

-27-



--------------------------------------------------------------------------------

5.02 Allocations.

(a) In General. Except as provided in Section 5.02(b), for purposes of
maintaining Capital Accounts, items of Company income, gain, loss, deduction and
credit for each applicable accounting period (taking into account, for this
purpose, any positive adjustments to the Book Values of Company assets in the
same manner as if such adjustments were items of income or gain and any negative
adjustments to the Book Values of Company assets in the same manner as if such
adjustments were items of deduction or loss) shall be allocated among the
Members in a manner that will, as nearly as possible, cause the Capital Account
balance of each Member at the end of such period to equal the amount (which may
be negative) determined for such Member by subtracting item (ii) from item
(i) below:

(i) the amount that would be distributed to such Member (other than any amounts
treated as a guaranteed payment under Section 707(c) of the Code) if: (A) all
Company assets were sold for cash equal to their Book Values; (B) all Company
obligations were satisfied in cash according to their terms (limited, with
respect to each Nonrecourse Liability or Member Nonrecourse Debt, to the Book
Values of the assets securing or subject to such liability); and (C) the net
proceeds thereof (after satisfaction of such liabilities) were distributed in
full pursuant to Section 10.02(c) (ignoring, for this purpose,
Section 10.02(c)(ii)(B)(1), and applying Section 10.02(c)(ii)(B)(2) as if it
applied at any time prior to the commencement of the EFS Option Period); over

(ii) the sum of: (A) such Member’s share of the Company Minimum Gain determined
pursuant to Treasury Regulations Section 1.704-2(g) computed immediately prior
to the hypothetical sale described above, (B) such Member’s share of Member
Minimum Gain determined pursuant to Treasury Regulations Section 1.704-2(i)(5),
computed immediately prior to the hypothetical sale described above and (C) the
amount, if any, that such Member is obligated to contribute to the capital of
the Company computed after the hypothetical events described in
Section 5.02(a)(i) above;

provided, however, notwithstanding anything to the contrary in this
Section 5.02(a), the amount of items of Company deduction and loss allocated to
any Member pursuant to this Section 5.02(a) shall not exceed the maximum amount
of such items that can be so allocated without causing such Member to have a
deficit balance in its Adjusted Capital Account at the end of any Tax Year or
other applicable accounting period. Items of deduction and loss in excess of
such limitation shall be allocated to the Members who do not have deficit
balances in their Adjusted Capital Accounts, pro rata, in proportion to the
amounts that may be so allocated to them without causing them to have such
deficit balances.

(b) Regulatory Allocations. Notwithstanding the foregoing provisions of
Section 5.02(a), the following special allocations will be made in the following
order of priority:

(i) Minimum Gain Chargeback. If there is a net decrease in Company Minimum Gain
during an applicable accounting period, then each Member will be allocated items
of Company income and gain for such period (and, if necessary, for subsequent
periods) in an amount equal to such Member’s share of the net decrease in
Company Minimum Gain, determined in accordance with Treasury Regulations Section
1.704-2(g)(2). This Section 5.02(b)(i) is intended to comply with the minimum
gain chargeback requirement of Treasury Regulations Section 1.704-2(f) and will
be interpreted consistently therewith.

 

-28-



--------------------------------------------------------------------------------

(ii) Member Minimum Gain Chargeback. If there is a net decrease in Member
Minimum Gain attributable to a Member Nonrecourse Debt during any applicable
accounting period, each Member who has a share of the Member Minimum Gain
attributable to such Member Nonrecourse Debt, determined in accordance with
Treasury Regulations Section 1.704-2(i)(5) will be specially allocated items of
Company income and gain for such period (and, if necessary, subsequent periods)
in an amount equal to such Member’s share of the net decrease in Member Minimum
Gain attributable to such Member Nonrecourse Debt, determined in a manner
consistent with the provisions of Treasury Regulations Section 1.704-2(g)(2) and
(j)(2)(ii). This Section 5.02(b)(ii) is intended to comply with the partner
nonrecourse debt minimum gain chargeback requirement of Treasury Regulations
Section 1.704-2(i)(4) and will be interpreted consistently therewith.

(iii) Qualified Income Offset. If any Member unexpectedly receives an
adjustment, allocation, or distribution of the type contemplated by Treasury
Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of income and
gain will be allocated to such Member in an amount and manner sufficient to
eliminate any resulting deficit balance in such Member’s Adjusted Capital
Account as quickly as possible, provided that an allocation pursuant to this
Section 5.02(b)(iii) shall be made if and only to the extent that such Member
would have an Adjusted Capital Account deficit after all other allocations
provided for in this Article V have been tentatively made as if this
Section 5.02(b)(iii) were not in this Agreement. It is intended that this
Section 5.02(b)(iii) qualify and be construed as a “qualified income offset”
within the meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(d).

(iv) Certain Additional Adjustments. To the extent that an adjustment to the
adjusted tax basis of any Company asset pursuant to Code Section 734(b) or
Code Section 743(b) is required, pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Member in complete liquidation of
its Interest, the amount of such adjustment to the Capital Accounts will be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis), and such gain or loss will be
specially allocated to the Members in accordance with their Interests in the
Company in the event that Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(2)
applies, or to the Members to whom such distribution was made in the event that
Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(4) applies.

(v) Nonrecourse Deductions. The Nonrecourse Deductions for each Tax Year will be
allocated to holders of Common Units in proportion to the relative number of
Common Units held.

 

-29-



--------------------------------------------------------------------------------

(vi) Member Nonrecourse Deductions. Member Nonrecourse Deductions will be
allocated to the Members that bear the economic risk of loss (within the meaning
of Treasury Regulations Section 1.752-2) for the Member Nonrecourse Debt to
which such Member Nonrecourse Deductions are attributable.

(vii) Curative Allocations. The allocations contained in the foregoing
provisions of this Section 5.02(b), and any allocations required following the
proviso in Section 5.02(a), are intended to comply with certain requirements of
the Treasury Regulations promulgated under Code Section 704. It is the intent of
the Members and the Company that, to the extent possible, all such allocations
shall be offset either with other such allocations or with special allocations
of other items of income, gain, loss or deduction pursuant to this
Section 5.02(b)(vii), so that after such offsetting allocations are made, each
Member’s Capital Account balance is, to the extent possible, equal to the
Capital Account balance such Member would have had if no such allocations had
been made and all items were allocated pursuant to Section 5.02(a) (not
including the allocations required following the proviso in Section 5.02(a)).

(viii) Noncompensatory Option. Items of income, gain, loss or deduction
resulting from a restatement of the Book Values of Company assets pursuant to
clause (b)(iii) of the definition of Book Value shall be allocated among the
Members in the manner described in Treasury Regulations
Section 1.704-1(b)(2)(iv)(s)(2).

(c) Tax Allocations.

(i) Except as provided in Section 5.02(c)(ii) and (iii) hereof, to the maximum
extent possible, for U.S. federal income tax purposes (and for purposes of any
state or local income or franchise tax that follows the federal treatment), each
item of Company income, gain, loss or deduction will be allocated among the
Members in the same manner as the correlative item of income, gain, loss or
deduction is allocated for purposes of maintaining Capital Accounts pursuant to
this Article V.

(ii) Tax items with respect to any Company asset that has a Book Value that
differs from its adjusted tax basis will be allocated among the Members for
federal income tax purposes in a manner consistent with the Treasury Regulations
promulgated under Code Sections 704(b) and 704(c) so as to take into account
such difference as determined appropriate in the reasonable discretion of the
Managing Member.

(iii) As provided in Treasury Regulations Section 1.704-1(b)(2)(iv)(s)(4),
special allocations of taxable income, gain, deduction or loss shall be made
among the Members in the manner determined appropriate by the Managing Member,
with the consent of the EFS Member, to take into account any reallocations of
Capital Account balances occurring as a result of a Waterfall Election pursuant
to Treasury Regulations Section 1.704-1(b)(2)(iv)(s)(3) and the definition of
Capital Account hereunder.

 

-30-



--------------------------------------------------------------------------------

(d) Other Provisions. The Members, their respective Affiliates and Permitted
Transferees, and the Company, intend and agree to treat the Preferred Units as
equity interests in the Company for U.S. federal income tax purposes, and the
Company as a partnership, for U.S. federal income tax purposes, except as
otherwise required by applicable law following a final “determination” under
Code Section 1313 or as otherwise agreed by all of the Members (including, for
the avoidance of doubt, the EFS Member to the extent such treatment is relevant
to the treatment of the Company or any holder of a Preferred Unit for any Tax
Year or portion thereof in which the EFS Member, any of its Affiliates or
Permitted Transferees, is or was a Member). In the event that it is determined
upon audit by the Internal Revenue Service that the Company, the Crestwood
Member, or any of its Affiliates or Permitted Transferees, is required to treat
the rights and obligations represented by the Preferred Units as indebtedness
for U.S. federal income tax purposes, the Members, their respective Affiliates
and Permitted Transferees, and the Company agree to revise the provisions of
this Agreement and take such other action as may be reasonably requested by
either Member to minimize the effect of such treatment on all of the Members.

(e) Compliance with Subchapter K. Notwithstanding anything to the contrary in
this Agreement, in the discretion of the Managing Member, with the consent of
the EFS Member, the Company may diverge from the allocations described herein as
may be necessary or appropriate to comply with the provisions of subchapter K of
the Code and the Treasury Regulations promulgated thereunder.

ARTICLE VI

MANAGEMENT

6.01 Authority of the Managing Member. Except as otherwise provided in this
Agreement (including as provided in Section 6.02 or by applicable law), the
power and authority to manage, direct and control the Company will be vested in
the Managing Member, and the Managing Member will have full, complete and
exclusive authority to manage, direct and control the business, affairs and
properties of the Company. The Company will not have any officers or employees.

6.02 Actions Requiring Unanimous Member Consent.

(a) Generally. Notwithstanding anything herein to the contrary, neither the
Company nor any of its Subsidiaries will take, and neither the Managing Member
nor any other Member will take any action so as to cause or permit the Company
or any of its Subsidiaries to take, any of the following actions without the
prior written consent of the EFS Member:

(i) the voting of the Jackalope LLC Interests held by the Company in connection
with:

(A) except during any EFS Default Period, the sale of any material assets of
Jackalope LLC or any of its Subsidiaries;

(B) except during any EFS Default Period, any merger or consolidation of
Jackalope LLC or any of its Subsidiaries with or into any other Person;

 

-31-



--------------------------------------------------------------------------------

(C) any change in the distribution policy of Jackalope LLC;

(D) except during any EFS Default Period, the entry by Jackalope LLC or its
Subsidiaries into any line of business other than (1) the Business (for purposes
of this clause (D), as defined in the Jackalope LLC Agreement as of the
Effective Date) or any change to any fundamental characteristic of, or exit
from, the Business, or (2) in addition to any Business under clause (1), any
commercial proposal, prospect, solicitation, deal, transaction or opportunity
relating to midstream infrastructure services (other than midstream
infrastructure services that create material direct commodity price exposure) in
connection with the production of crude oil or natural gas or natural gas
liquids within Converse County, Wyoming;

(E) the issuance by Jackalope LLC of any equity securities senior to the
Jackalope LLC Interest held by the Company as of Effective Date;

(F) the filing of a voluntary bankruptcy or similar proceeding by Jackalope LLC
or any of its Subsidiaries or the election not to contest any bankruptcy or
similar proceeding filed against Jackalope LLC or any of its Subsidiaries; or

(G) except during any EFS Default Period, the incurrence by Jackalope LLC of any
indebtedness for borrowed money (including the guarantee of the obligations of
any other Person) not outstanding as of the Effective Date;

(ii) except during any EFS Default Period, the exercise by the Company of any
tag-along right under Section 4.3 of the Jackalope LLC Agreement;

(iii) the liquidation, dissolution, recapitalization or reorganization of the
Company in any form of transaction;

(iv) the authorization or issuance of any equity security, convertible security,
phantom equity instrument or similar right that would not be subordinated to the
Preferred Units, or the amendment of the terms of any such security, instrument
or right to the extent such amendment would cause such security, instrument or
right not to be subordinated to the Preferred Units;

(v) the acquisition by the Company of any equity interest in any Entity other
than Jackalope LLC;

(vi) the election of, or any change in, the manner in which either (A) the
Company or any material transaction undertaken by the Company is treated for tax
purposes or (B) any material item of income or expense of the Company is treated
for tax purposes;

(vii) any change in the Company’s accountants to a firm that is not a Big Four
Firm;

 

-32-



--------------------------------------------------------------------------------

(viii) the merger or consolidation of the Company with or into any other Entity;

(ix) the Transfer of any equity interest in the Company (other than a Transfer
permitted pursuant to Article III or a redemption or purchase of any Units
effected in accordance with Article IV or Article V);

(x) the sale, lease, pledge or other disposition of any material assets of the
Company, including the Jackalope LLC Interest;

(xi) except during any EFS Default Period, undertaking an MLP Transaction or an
initial public offering of equity securities of the Company;

(xii) the entry by the Company into any line of business or activity other than
(A) holding an equity interest in Jackalope LLC or (B) engaging in Agreed
Midstream Services;

(xiii) the amendment or waiver of any provision of the Certificate;

(xiv) the filing of a voluntary bankruptcy or similar proceeding or the failure
to contest any bankruptcy or similar proceeding filed against the Company;

(xv) the conversion of the Company from a limited liability company into any
other form of Entity;

(xvi) the incurrence by the Company of any indebtedness for borrowed money
(including the guarantee of the obligations of any other Person) or the
encumbrance by the Company of any of its assets;

(xvii) the entry into, or termination or amendment of, any contract, agreement,
transaction or other arrangement between the Company or any of its Subsidiaries
and any Crestwood or any of its Affiliates;

(xviii) except during any EFS Default Period, the commencement or settlement of
any tax contest, material dispute, arbitration, litigation, mediation or other
proceeding; or

(xix) except during any EFS Default Period, the amendment of the budget for any
Agreed Midstream Project or any material change in the scope of development or
operation of any Agreed Midstream Project.

 

-33-



--------------------------------------------------------------------------------

(b) Supplemental EFS Consent Rights. In addition to matters set forth in
Section 6.02(a), during any period in which either (x) any Series B Preferred
Units are outstanding or (y) any Series A Quarterly Distribution required to
have been distributed in cash has not been paid in full in accordance with
Section 5.01(a), neither the Company nor any of its Subsidiaries will take, and
neither the Managing Member nor any other Member will take any action so as to
cause or permit the Company or any of its Subsidiaries to take, any of the
following actions without the prior written consent of the EFS Member:

(i) the voting of the Jackalope LLC Interests held by the Company in connection
with any budget matters, capital expenditures or the incurrence of any
indebtedness for borrowed money; or

(ii) the granting of consent to any amendment to, modification of or waiver of
any provision of the Articles of Organization of Jackalope LLC, the Jackalope
LLC Agreement or any Transaction Document (as defined in the Jackalope LLC
Agreement).

6.03 Non-Jackalope Midstream Projects.

(a) The Crestwood Member may (but in no event shall be required to), from time
to time, propose that the Company engage in a Non-Jackalope Midstream Project by
delivering a written request (each, a “Project Request”) to the EFS Member. Each
Project Request shall contain a reasonably detailed explanation of the proposed
Non-Jackalope Midstream Project, including:

(i) a detailed monthly budget for such Non-Jackalope Midstream Project,
including a good faith estimate of the costs and expenses of constructing,
operating and maintaining such proposed Non-Jackalope Midstream Project and the
revenues to be derived therefrom;

(ii) the proposed timetable for implementing such proposed Non-Jackalope
Midstream Project (which shall include an estimated commencement date for such
Non-Jackalope Midstream Project);

(iii) the proposed terms of any agreements with third parties that arise in
connection with such proposed Non-Jackalope Midstream Project; and

(iv) the expected effect of such proposed Non-Jackalope Midstream Project on the
Company and its existing business and assets.

(b) If, within 45 days following receipt of a Project Request, the EFS Member
provides written notice to the Crestwood Member of its consent to the Company’s
undertaking the applicable Non-Jackalope Midstream Project, then such
Non-Jackalope Midstream Project shall be deemed an “Agreed Midstream Project”
and the Company may pursue such Agreed Midstream Project in accordance with the
terms set forth in the applicable Project Request.

 

-34-



--------------------------------------------------------------------------------

(c) If the EFS Member (i) does not provide written notice to Crestwood of its
consent to the Company’s undertaking a Non-Jackalope Midstream Project within 45
days following receipt of the applicable Project Request or (ii) provides
written notice to the Crestwood Member that it does not consent to the Company’s
undertaking the relevant Non-Jackalope Midstream Project prior to the expiration
of such 45-day period, then neither the Company nor any of its Subsidiaries may
pursue such Non-Jackalope Midstream Project.

(d) Notwithstanding anything else to the contrary in this Agreement, nothing
herein shall require the Crestwood Member or the EFS Member (or any of their
respective Affiliates) to bring any Non-Jackalope Midstream Project or other
opportunity to the Company, and the Members (and their respective Affiliates)
may engage or invest in, and devote their time to, any other business venture or
activity of any nature and description, whether or not such activities are
considered competitive with the Company or its business (the “Right to
Compete”), and neither the Company nor any other Member will have any right by
virtue of this Agreement or the relationship created hereby in or to such other
venture or activity (or to the income or proceeds derived therefrom), and the
pursuit of such other venture or activity will not be deemed wrongful or
improper. The Right to Compete of each Member (and its Affiliates) does not
require notice to, approval from, or other sharing with, any of the other
Members or the Company, and, notwithstanding anything herein to the contrary,
including in Section 6.04, the legal doctrines of “corporate opportunity,”
“business opportunity” and similar doctrines will not be applied to any such
competitive venture or activity of a Member (and its Affiliates), including any
Member serving as the Managing Member, and are hereby disclaimed by the Company
and the Members.

(e) The EFS Member agrees that any information furnished to the EFS Member or
its advisors in a Project Request or by or on behalf of the Crestwood Member in
connection with the EFS Member’s evaluation of any Non-Jackalope Midstream
Project (such information, “Evaluation Material”) shall be used by the EFS
Member and its Affiliates, on or before the second anniversary of the date such
Evaluation Material is furnished to the EFS Member, solely for the purpose of
evaluating the Company’s undertaking the Non-Jackalope Midstream Project and
implementing any Non-Jackalope Midstream Project that becomes an Agreed
Midstream Project; provided, however, that Evaluation Material shall not include
any information to the extent that such information (i) was or becomes generally
available to the public other than as a result of a disclosure by the EFS
Member, (ii) was or becomes available to the EFS Member from a source other than
the Crestwood Member or its Affiliates, advisors or other representatives or
(iii) was independently developed by the EFS Member or its Affiliates without
reference to or otherwise using the Evaluation Material.

6.04 Indemnification; Limitation of Liability.

(a) Subject to Section 6.04(b), (i) a Member, in its capacity as such, shall
have no fiduciary or other duty to the Company, any other Member or any other
Person that is a party to or is otherwise bound by this Agreement other than the
implied contractual covenant of good faith and fair dealing and (ii) such Member
shall not be liable in damages to the Company, any other Member or any other
Person that is a party to or is otherwise bound by this Agreement by reason of,
or arising from or relating to the operations, business or affairs of, or any
action taken or failure to act on behalf of, the Company, except to the extent
that it is determined by a final, non-appealable order of a court of competent
jurisdiction that any of the foregoing was caused by (x) a breach or violation
of the implied contractual covenant of good faith and fair dealing or the duties
imposed by Section 6.04(b), (y) actual fraud or willful misconduct, or, (z) with
respect to any criminal action or proceeding, conduct of a Member that such
Member had reasonable cause to believe was unlawful.

 

-35-



--------------------------------------------------------------------------------

(b) Except with respect to the Managing Member’s Right to Compete and the
fiduciary duties related thereto, which such duties are hereby expressly
disclaimed, the Managing Member shall have fiduciary duties of loyalty and care
to the Company similar to that of directors and officers of for-profit
corporations organized under the General Corporation Law of the State of
Delaware.

(c) To the maximum extent permitted by applicable law, but subject to the
provisions of this Section 6.04, the Members and the Managing Member (each an
“Indemnitee”), each as provided below, will not be liable for, and will be
indemnified and held harmless by the Company against, any and all claims,
actions, demands, losses, damages, liabilities, costs or expenses, including
attorneys’ fees, court costs, and costs of investigation, actually and
reasonably incurred by any such Indemnitee (collectively, “Indemnified Losses”)
arising from any civil, criminal or administrative proceedings in which such
Indemnitee may be involved, as a party or otherwise, by reason of its being a
Member or the Managing Member, whether or not it continues to be such at the
time any such Indemnified Loss is paid or incurred, except to the extent that
any of the foregoing is determined by a final, non-appealable order of a court
of competent jurisdiction to (i) with respect to the Managing Member, have been
caused by any breach of the duties imposed by Section 6.04(b), (ii) with respect
to all Indemnities, have been caused by a willful breach of the terms of this
Agreement or the actual fraud, gross negligence, willful misconduct or bad faith
of such persons, or (iii) with respect to criminal matters, have occurred in
connection with activity that an Indemnitee had reason to believe was unlawful.
IT IS THE EXPRESS INTENT OF THE COMPANY THAT THE FOREGOING INDEMNITY SHALL BE
APPLICABLE TO ANY LOSS THAT HAS RESULTED FROM OR IS ALLEGED TO HAVE RESULTED
FROM THE ACTIVE OR PASSIVE OR THE SOLE, JOINT OR CONCURRENT ORDINARY NEGLIGENCE
OF THE INDEMNITEE.

(d) To the maximum extent permitted by applicable law, expenses incurred by an
Indemnitee in defending any proceeding (except a proceeding by or in the right
of the Company or brought by any of the Members against such Indemnitee), will
be paid by the Company in advance of the final disposition of the proceeding,
upon receipt of a written undertaking by or on behalf of such Indemnitee to
repay such amount if such Indemnitee is determined pursuant to this Section 6.04
or adjudicated to be ineligible for indemnification, which undertaking will be
an unlimited general obligation of the Indemnitee but need not be secured unless
so determined by the Managing Member.

(e) Any indemnification pursuant to this Section 6.04 will be made only out of
the assets of the Company and will in no event cause any Member to incur any
personal liability nor shall it result in any liability of the Members to any
third party.

(f) The rights of indemnification provided in this Section 6.04 are in addition
to any rights to which an Indemnitee may otherwise be entitled by contract
(including advancement of expenses) or as a matter of law.

 

-36-



--------------------------------------------------------------------------------

6.05 No Recourse Against Nonparty Affiliates. All claims, obligations,
liabilities, or causes of action (whether in contract or in tort, in law or in
equity, or granted by statue) that may be based upon, in respect of, arise
under, out or by reason of, be connected with, or relate in any manner to this
Agreement, or the negotiation, execution, or performance of this Agreement
(including any representation or warranty made in, in connection with, or as an
inducement to, this Agreement), may be made only against (and are those solely
of) the entities that are expressly identified as parties in the preamble to
this Agreement or their Permitted Transferees (“Contracting Parties”). No Person
who is not a Contracting Party, including any director, officer, employee,
incorporator, member, partner, manager, stockholder, affiliate, agent, attorney,
or representative of, and any financial advisor or lender to, any Contracting
Party, or any director, officer, employee, incorporator, member, partner,
manager, stockholder, affiliate, agent, attorney, or representative of, and any
financial advisor or lender to any, of the foregoing (“Nonparty Affiliates”),
shall have any liability (whether in contract or in tort, in law or in equity,
or granted by statue) for any claims, causes of action, obligations, or
liabilities arising under, out of, in connection with, or related in any manner
to this Agreement or based on, in respect of, or by reason of this Agreement or
its negotiation, execution, performance, or breach, and, to the maximum extent
permitted by law, each Contracting Party hereby waives and releases all such
liabilities, claims, causes of action, and obligations against any such Nonparty
Affiliates. Without limiting the foregoing, to the maximum extent permitted by
law, (a) each Contracting Party hereby waives and releases any and all rights,
claims, demands, or causes of action that may otherwise be available at law or
in equity, or granted by statute, to avoid or disregard the entity form of a
Contracting Party or otherwise impose liability of a Contracting Party on any
Nonparty Affiliate, whether granted by statute or based on theories of equity,
agency, control, instrumentality, alter ego, domination, sham, single business
enterprise, piercing the veil, unfairness, undercapitalization, or otherwise;
and (b) each Contracting Party disclaims any reliance upon any Nonparty
Affiliates with respect to the performance of this Agreement or any
representation or warranty made in, in connection with, or as an inducement to
this Agreement.

ARTICLE VII

RIGHTS OF MEMBERS; CONFIDENTIALITY

7.01 Access to Information.

(a) Generally. In addition to the other rights specifically set forth in this
Agreement, the Members and Permitted Transferees will have access to all
information to which a Member is entitled to have access pursuant to the Act.
The Company shall permit the EFS Member (so long as the EFS Member is a Member)
to send representatives to visit and inspect any of the properties of the
Company, including its books of account and other records (and make copies of
and take extracts from such books and records), and to discuss all aspects of
the Company’s business, affairs, finances, and accounts with the Company’s
officers and its independent public accountants, all at such reasonable times
during the Company’s usual business hours and as often as the EFS Member may
reasonably request and to consult with and advise management of the Company,
upon reasonable notice at reasonable times from time to time, on all matters
relating to the operation of the Company. Transferees of Units other than
Permitted Transferees shall have no rights or access to any books of account or
other records of the Company.

 

-37-



--------------------------------------------------------------------------------

(b) Jackalope LLC Matters. Upon receipt by the Managing Member, the Managing
Member will promptly forward to the EFS Member all information, reports and
other materials furnished to the Managing Member, or otherwise to the Company in
its capacity as a member of Jackalope LLC, pursuant to Section 2.17 of the
Jackalope LLC Agreement. In addition, following any failure of the Company to
pay any Series A Quarterly Distribution when required to be distributed or the
occurrence of a Deficiency Event, EFS shall be entitled to make inquiries into
the operations of Jackalope LLC, including with respect to the books and records
required to be kept by Jackalope LLC pursuant to Section 2.9 of the Jackalope
LLC Agreement, and the Managing Member on behalf of the Company will make such
inquiries and will promptly provide EFS with all information obtained with
respect to such inquiries.

7.02 Financial Reports. The Company shall furnish the following to the EFS
Member:

(a) as soon as available, but not later than thirty (30) Business Days after the
end of each calendar month financial statements of the Company, including
monthly and year-to-date balance sheets, income statements, cash flow
statements, statements of members’ equity and a general ledger prepared in
accordance with U.S. generally accepted accounting principles (“U.S. GAAP”)
applied on a consistent basis;

(b) as soon as available, but not later than one hundred eighty (180) calendar
days after the end of each Fiscal Year (commencing with the Fiscal Year ending
December 31, 2013), a consolidated balance sheet of Company and its consolidated
Subsidiaries as of December 31 of each Fiscal Year and the related consolidated
statements of income, changes in members’ equity and cash flows of Company and
its consolidated Subsidiaries for the Fiscal Year then ended, such annual
financial reports to include notes and to be in reasonable detail, all prepared
in accordance with U.S. GAAP;

(c) solely to the extent available, any audited financial statements of
Jackalope LLC;

(d) promptly (but in no event later than two days) after the occurrence of any
event that has, or could reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the business, results of operations,
condition, assets, liabilities, employees, prospects, financial condition or
capitalization of the Company, notice of such event together with a summary
describing the nature of the event and its impact on the Company;

(e) within 15 days of the formation of any subsidiary company or joint venture
in which the Company has Control, the Company shall provide the EFS Member
notice of such formation or acquisition and an updated organizational diagram;
provided, however, that the Company’s undertaking any such activity shall still
be subject to Section 6.02; and

(f) any other information that the EFS Member may reasonably request.

7.03 Audits. So long as EFS or an Affiliate of EFS is a Member and for 18 months
thereafter, EFS shall have the right to conduct, or cause to be conducted,
audits of the books and records of the Company. The expenses of such audits
shall be borne by EFS. No other Member in its capacity as a Member will have the
right to conduct, or cause to be conducted, an audit of the books and records of
the Company.

 

-38-



--------------------------------------------------------------------------------

7.04 Confidentiality. No Member will divulge to any Person any confidential
information, paper or document relating to the assets, liabilities, operations,
business affairs or any other such information about the Company or any of its
Subsidiaries that is not already publicly available or that has not been
publicly disclosed pursuant to authorization by the Members, except (a) as
required by law or under the terms of a subpoena or order issued by a court of
competent jurisdiction or by any applicable governmental body, (b) as required
pursuant to an order of a court of competent jurisdiction or (c) to an Entity
under 100% common Control with such Member (a “Permitted Affiliate”), provided
that, any Member disclosing any such information to a Permitted Affiliate will
(i) inform such Permitted Affiliate of the obligations of this Section 7.04 and
(ii) be responsible for any breach of this Section 7.04 by any such Permitted
Affiliate. The right to maintain the confidentiality of the affairs of the
Company in connection with the Company’s business may be enforced by the Company
by way of an injunction issued out of any court of competent jurisdiction, and
such right will not restrict or take the place of the Company’s rights to money
damages, actual and exemplary, for a violation of the provisions of this
Section 7.04. Notwithstanding anything to the contrary in this Section 7.04, a
Member may disclose information about the Company or any of its Subsidiaries to
potential Transferees of Units; provided, however, such potential Transferee
must execute a confidentiality agreement in customary form prior to such
disclosure which (A) requires the recipient to keep the information confidential
and (B) prohibits the recipient from using the information for any purpose other
than evaluating the potential Transfer. The confidentiality obligations of the
Members will survive any termination of the membership of any Member in the
Company. Notwithstanding the foregoing or anything else herein to the contrary,
the Members (and each affiliate and Person acting on behalf of any Member) agree
that each Member (and each employee, representative and other agent of such
Member) may disclose to any and all Persons, without limitation of any kind, the
transaction’s tax treatment and tax structure (as such terms are used in
Sections 6011 and 6112 of the Code and the Treasury Regulations promulgated
thereunder) contemplated by this Agreement and all materials of any kind
(including opinions or other tax analyses) provided to such Member or such
Person relating to such tax treatment and tax structure, except to the extent
necessary to comply with any applicable federal or state securities laws.

7.05 Press Releases. Neither the Company nor any Member or affiliate of any
Member shall issue, or authorize to be issued, any press release, interview,
article or other media release (including an internet posting, web blog or other
electronic publication) that makes reference to this Agreement or the
transactions contemplated herein, without the prior unanimous written consent of
the Members.

ARTICLE VIII

TAXES

8.01 Tax Returns. The Managing Member will cause to be prepared and filed all
necessary federal, state and local tax returns for the Company, and the Managing
Member will select an appropriate accounting firm to prepare such tax returns.
The Company shall furnish to each Member an estimated IRS Form 1065, Schedule
K-1 with respect to such Member no later

 

-39-



--------------------------------------------------------------------------------

than February 15th following each Tax Year and a final Schedule K-1 with respect
to such Member no later than April 15th following each Tax Year. Upon the
request of EFS, the Company will furnish to EFS copies of any and all returns
that are actually filed, promptly after their filing.

8.02 Tax Elections.

(a) Elections by the Company. Subject to Sections 6.02(a)(vi) and 8.02(b), the
Crestwood Member will determine the elections to be made by the Company for tax
purposes.

(b) Entity Classification Election. Neither the Company nor any Member may make
an election for the Company to be treated as an association taxable as a
corporation for U.S. federal income tax purposes, and no provision of this
Agreement will be construed to sanction or approve such an election.

8.03 Tax Audits. In the event of an audit or inquiry by any taxing authority of
tax matters relating to the Company, the Crestwood Member shall represent the
Company as the tax matters partner within the meaning of Section 6231(a)(7) of
the Code, in the event it is determined that the partnership audit procedures
set forth in subtitle A, chapter 63C of the Code are applicable, or in a similar
capacity under other applicable law; provided that, in all events, the Crestwood
Member shall consult with the EFS Member on a regular basis regarding any such
audit or inquiry, EFS shall be entitled to attend any meetings or conferences
with the Internal Revenue Service (with counsel of its own choosing) relating to
the Company or the U.S. federal income tax treatment of any items relating to
the Company, and all filings, responses and other correspondence with the
Internal Revenue Service on behalf of the Company or relating to the U.S.
federal income tax treatment of any items relating to the Company shall be
jointly approved by EFS and the Crestwood Member. Expenses incurred by the
Crestwood Member or EFS with respect to the matters described in this
Section 8.03 shall be borne by the Company.

ARTICLE IX

BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS

9.01 Maintenance of Books and Records. The books of account for the Company and
other records of the Company will be located at the principal office of the
Company or such other place as Managing Member may deem appropriate, and will be
maintained on an accrual basis in accordance with the terms of this Agreement,
except that the Capital Accounts of the Members will be maintained in accordance
with the definition of “Capital Account” in this Agreement.

9.02 Reports. The Company will cause to be prepared or delivered such reports as
the Managing Member may require and as are required to be prepared and delivered
to the EFS Member pursuant to Section 7.02. The Company will bear the costs of
such reports.

9.03 Bank Accounts. The Managing Member will cause the Company to establish and
maintain one or more separate bank or investment accounts for Company funds in
the Company name with such financial institutions and firms as the Managing
Member may select and with such signatories thereon as the Managing Member may
designate.

 

-40-



--------------------------------------------------------------------------------

ARTICLE X

DISSOLUTION, LIQUIDATION AND TERMINATION

10.01 Dissolution. The Company will dissolve and its affairs will be wound up
upon the first to occur of any of the following:

(a) the unanimous vote of the EFS Member and the Crestwood Member;

(b) the twentieth anniversary of the Effective Date; or

(c) the occurrence of any other event causing dissolution of the Company under
the Act;

provided, however, that (i) upon dissolution pursuant to clause (c) of this
Section 10.01, any or all of the remaining Members may elect to continue the
business of the Company within 90 days of the occurrence of the event causing
such dissolution and (ii) upon dissolution pursuant to clause (b) of this
Section 10.01, the remaining Members may unanimously elect to continue the
business of the Company within 90 days of the twentieth anniversary of the
Effective Date. The death, resignation, withdrawal, bankruptcy, insolvency or
expulsion of any Member will not dissolve the Company.

10.02 Liquidation and Termination. On dissolution of the Company, the EFS
Member, or, during any EFS Default Period, the Managing Member, may appoint one
or more Persons as liquidator(s), which Person or Persons shall be reasonably
approved by the Crestwood Member. The liquidator will proceed diligently to wind
up the affairs of the Company and make final distributions as provided herein.
The costs of liquidation will be borne as a Company expense. Until final
distribution, the liquidator will continue to operate the Company properties
with all of the power and authority of the Members. The steps to be accomplished
by the liquidator are as follows:

(a) as promptly as possible after dissolution and again after final liquidation,
the liquidator will cause a proper accounting to be made by a recognized firm of
certified public accountants of the Company’s assets, liabilities, and
operations through the last day of the calendar month in which the dissolution
occurs or the final liquidation is completed, as applicable;

(b) the liquidator will pay from Company funds all of the debts and liabilities
of the Company (including, without limitation, all expenses incurred in
liquidation) or otherwise make adequate provision therefor (including, without
limitation, the establishment of a cash escrow fund for contingent liabilities
in such amount and for such term as the liquidator may reasonably determine);
and

(c) the Company will dispose of all remaining assets as follows:

(i) the liquidator may sell any or all Company property, and any resulting gain
or loss from each sale will be computed and allocated to the Members pursuant to
Section 5.02; and then pursuant to either clause (ii) or (iii) below, as the
case may be:

 

-41-



--------------------------------------------------------------------------------

[***] Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

(ii) thereafter, but only if prior to the Waterfall Adjustment Date, if any,
Company property will be distributed among the Members in accordance with the
following:

(A) First, 100% to the EFS Member and the Crestwood Member, pro rata in
accordance with their respective holdings of Deficiency Preferred Units, until
(x) the EFS Member has received an amount so as to result in an IRR to the EFS
Member of [***] on the aggregate Deficiency Contributions made by the EFS Member
in respect of such Series B Preferred Units and (y) the Crestwood Member has
received an amount so as to result in an IRR to the Crestwood Member of [***] on
the aggregate Default Contributions made by the Crestwood Member in respect of
such Series C Preferred Units;

(B) Second, 100% to the EFS Member in redemption of the outstanding Series A
Preferred Units as follows:

(1) at any time prior to the fourth anniversary of the Effective Date, pursuant
to Section 4.04(c)(i) in an amount determined as if the Crestwood Member had
elected to cause the Company to make such redemption solely for cash;

(2) at any time on or after the fourth anniversary of the Effective Date but
prior to the commencement of the EFS Option Period, pursuant to
Section 4.04(c)(ii)(A) in an amount determined as if the Crestwood Member had
elected to cause the Company to make such redemption solely for cash; or

(3) at any time after the commencement of the EFS Option Period, pursuant to
Section 4.04(d)(iii)(A) in an amount determined as if the Crestwood Member had
elected to cause the Company to make such redemption solely for cash;

(C) The remainder, if any, 100% to the Crestwood Member in respect of the Common
Units; or

(iii) thereafter, but only if on or after the Waterfall Adjustment Date, if any,
Company property will be distributed to the EFS Member and the Crestwood Member
in accordance with the Adjusted Distribution Ratio.

(d) All distributions in kind to the Members will be made subject to the
liability of each distributee for its allocable share of costs, expenses and
liabilities theretofore incurred or for which the Company has committed prior to
the date of termination and those costs, expenses and liabilities will be
allocated to the distributee pursuant to this Section 10.02.

10.03 Cancellation of Filing. On completion of the distribution of Company
assets as provided herein, the Company will be terminated, and the Managing
Member (or such other Person or Persons as may be required) will cause the
cancellation of any other filings previously made on behalf of the Company and
will take such other actions as may be necessary to terminate the Company.

 

-42-



--------------------------------------------------------------------------------

ARTICLE XI

GENERAL PROVISIONS

11.01 Notices. All notices, requests or consents provided for or permitted to be
given under this Agreement will be in writing (except as otherwise provided in
Section 11.12) and will be given (a) by depositing such writing in the United
States mail, addressed to the recipient, postage paid and certified with return
receipt requested, (b) by depositing such writing with a reputable overnight
courier for next day delivery, (c) by delivering such writing to the recipient
in person, by courier, (d) by facsimile transmission or (e) email transmission.
A notice, request or consent given under this Agreement will be effective on
receipt by the Person to receive it. All notices, requests and consents to be
sent to a Member will be sent to or made at the addresses given for that Member
on the list attached hereto as Exhibit A or such other address as that Member
may specify by notice to the other Members. Any notice, request or consent to
the Company also will be given to the Crestwood Member and the EFS Member.

11.02 Entire Agreement; Supersedure. This Agreement, together with its Exhibits,
constitutes the entire agreement of the Members relating to the Company and
supersedes all prior contracts or agreements with respect to the Company,
whether oral or written. Nothing in this Agreement, express or implied, is
intended to confer upon any Person other than the parties hereto and their
respective successors, personal representatives and permitted assigns, any
rights or remedies under or by reason of this Agreement; provided, however, that
Nonparty Affiliates are intended to be third-party beneficiaries with rights to
enforce the provisions of Section 6.05 as though a party to this Agreement.

11.03 Effect of Waiver or Consent. A waiver or consent, express or implied, to
or of any breach or default by any Person in the performance by that Person of
its obligations with respect to the Company will not constitute a consent or
waiver to or of any other breach or default in the performance by that Person of
the same or any other obligations of that Person with respect to the Company.
Failure on the part of a Person to complain of any act of any Person or to
determine any Person to be in default with respect to the Company, irrespective
of how long such failure continues, will not constitute a waiver by that Person
of its rights with respect to that default until the applicable limitations
period has expired.

11.04 Amendment or Modification. Except for any amendments to Exhibit A made
solely to reflect issuances of additional Units or admission of Members in
accordance with this Agreement, which amendments may be made by the Managing
Member, this Agreement may be amended or modified from time to time only by a
written instrument executed by each of the Crestwood Member and the EFS Member;
provided, however, that following the termination of the EFS Member as a Member
in accordance with this Agreement, the EFS Member’s consent shall only be
required to amend or modify the Surviving Provisions or to otherwise amend or
modify the Agreement in a manner that would negatively affect the EFS Member’s
rights under the Surviving Provisions.

 

-43-



--------------------------------------------------------------------------------

11.05 Survivability of Terms. The terms and provisions of the obligations or
agreements of the Members under Sections 3.04, 3.05, 3.06, 6.04, 6.05, 7.03,
7.04, 7.05, 8.03 and 9.01 and Article XI herein shall survive any termination of
this Agreement and will be construed as agreements independent of any other
provisions of this Agreement.

11.06 Binding Effect. Subject to the restrictions on Transfer set forth in this
Agreement, this Agreement will be binding on and inure to the benefit of the
Members and their respective legal representatives, trustees, successors, and
assigns.

11.07 Governing Law; Severability. This Agreement is governed by and will be
construed in accordance with the laws of the State of Delaware, excluding any
conflict-of-laws rule or principle (whether under the laws of Delaware or any
other jurisdiction) that might refer the governance or the construction of this
Agreement to the law of another jurisdiction. If any provision of this Agreement
or its application to any Person or circumstance is held invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provision to other Persons or circumstances will not be affected
thereby, and such provision will be enforced to the greatest extent permitted by
law.

11.08 Consent to Jurisdiction; Waiver of Jury Trial. THE COMPANY AND THE PARTIES
HERETO VOLUNTARILY AND IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE FEDERAL
COURTS OF THE UNITED STATES OF AMERICA LOCATED IN HARRIS COUNTY, TEXAS, OVER ANY
DISPUTE BETWEEN OR AMONG THE PARTIES OR THE COMPANY AND THE PARTIES ARISING OUT
OF THIS AGREEMENT, AND THE COMPANY AND EACH PARTY IRREVOCABLY AGREES THAT ALL
SUCH CLAIMS IN RESPECT OF SUCH DISPUTE SHALL BE HEARD AND DETERMINED IN SUCH
COURTS. THE COMPANY AND THE PARTIES HEREBY IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE TO
THE VENUE OF ANY SUCH DISPUTE ARISING OUT OF THIS AGREEMENT BROUGHT IN SUCH
COURT OR ANY DEFENSE OF INCONVENIENT FORUM FOR THE MAINTENANCE OF SUCH DISPUTE.
THE COMPANY AND EACH PARTY AGREES THAT A JUDGMENT IN ANY SUCH DISPUTE MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

EACH OF THE PARTIES HERETO HEREBY VOLUNTARILY AND IRREVOCABLY WAIVES TRIAL BY
JURY IN ANY DISPUTE OR OTHER PROCEEDING RELATED THERETO BROUGHT IN CONNECTION
WITH THIS AGREEMENT.

11.09 Further Assurances. In connection with this Agreement and the transactions
contemplated thereby, each Member will execute and deliver any additional
documents and instruments and perform any additional acts that may be necessary
or appropriate to effectuate and perform the provisions of this Agreement and
such transactions.

11.10 Title to Company Property. All assets shall be deemed to be owned by the
Company as an entity, and no Member, individually, shall have any ownership of
such property.

 

-44-



--------------------------------------------------------------------------------

11.11 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signatories had signed the same document. All
counterparts will be construed together and constitute the same instrument.

11.12 Electronic Transmissions. Each of the parties hereto agrees that (a) any
signed consent or signed document transmitted by electronic transmission shall
be treated in all manner and respects as an original written document, (b) any
such consent or document shall be considered to have the same binding and legal
effect as an original document and (c) at the request of any party hereto, any
such consent or document shall be re-delivered or re-executed, as appropriate,
by the relevant party or parties in its original form. Each of the parties
further agrees that they will not raise the transmission of a consent or
document by electronic transmission as a defense in any proceeding or action in
which the validity of such consent or document is at issue and hereby forever
waives such defense. For purposes of this Agreement, the term “electronic
transmission” means any form of communication not directly involving the
physical transmission of paper, that creates a record that may be retained,
retrieved and reviewed by a recipient thereof, and that may be directly
reproduced in paper form by such a recipient through an automated process.

[Signature Page Follows]

 

-45-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Members have executed this Agreement
effective as of the Effective Date.

 

CRESTWOOD: CRESTWOOD MIDSTREAM PARTNERS LP By:   Crestwood Gas Services GP LLC,
its general partner

 

By:   /s/ Kelly Jameson Name:   Kelly Jameson Title:   Senior Vice President and
General Counsel

EFS:

 

 

AIRCRAFT SERVICES CORPORATION By:   /s/ Tyson Yates Name:   Tyson Yates Title:  
Vice President

(Amended and Restated Limited Company Agreement of Crestwood Niobrara LLC)

 



--------------------------------------------------------------------------------

Exhibit A

Members, Classes, Capital Contributions and Units

 

Member

   Initial Capital
Contribution      Additional
Capital
Contributions      Common
Units      Series A
Preferred
Units      Capital
Account
Balance  

Aircraft Services Corporation

Notices to:

800 Long Ridge Road

Stamford, CT 06927

Attn: General Counsel

 

- and –

 

800 Long Ridge Road

Stamford, CT 06927

Attn: Seth Barlam –

          Portfolio Manager

Email: seth.barlam@ge.com

   $ 80,657,872         - 0 -         - 0 -         80,657,872       $
80,657,872   

Crestwood Midstream

Partners LP

Notices to:

700 Louisiana Street

Suite 2060

Houston, TX 77002

Attn: General Counsel

Facsimile: (832) 519-2250

   $ 26,885,957         - 0 -         26,885,957         - 0 -       $
26,885,957   



--------------------------------------------------------------------------------

Exhibit B

FORM OF

PRE-DISTRIBUTION CERTIFICATION

This certificate is being executed and delivered pursuant to
Section 5.01(b)(i)(C) of that certain Amended and Restated Limited Liability
Company Agreement of Crestwood Niobrara LLC (the “Company”), dated as of
July 19, 2013, as amended from time to time in accordance with the terms thereof
(the “LLC Agreement”). Capitalized terms used but not otherwise defined herein
shall have the respective meanings ascribed to such terms in the LLC Agreement.

WHEREAS, the Managing Member intends to cause the Company on the date hereof to
make a distribution of Available Cash in respect of the Fiscal Quarter ended
[•], 20[•] pursuant to Section 5.01(b) of the LLC Agreement (the
“Distribution”).

NOW, THEREFORE, the undersigned, on behalf of the Company and the Managing
Member, hereby certify that as of the date hereof, no Material Adverse Change
has occurred, nor will any Material Adverse Change occur as a result of the
Company’s making the Distribution.

*        *        *         *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this certificate as of [•],
20[•].

 

THE COMPANY: CRESTWOOD NIOBRARA LLC By:  

Crestwood Midstream Partners LP,
its Managing Member

By:  

Crestwood Gas Services GP LLC,
its general partner

By:  

 

Name: Title: THE MANAGING MEMBER: CRESTWOOD MIDSTREAM PARTNERS LP By:  

Crestwood Gas Services GP LLC,
its general partner

By:  

 

Name: Title:

Pre-Distribution Certification

 



--------------------------------------------------------------------------------

[***] Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Exhibit C

Sample Calculation of IRR

[***]